


Exhibit 10.50


Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.






CREDIT AGREEMENT
dated as of November 2, 2012
among
WELLSTAT DIAGNOSTICS, LLC
as the Borrower,
PDL BIOPHARMA, INC.,
as the Lender,
and
PDL BIOPHARMA, INC.,


as the Agent




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
Page
Section 1.
Definitions; Interpretation.
1


1.1.
Definitions
1


1.2.
Interpretation
12


Section 2.
Credit Facilities.
13


2.1.
Loan
13


2.1.1.
Loan
13


2.1.2.
General
13


2.2.
Loan Accounting
13


2.2.1.
Recordkeeping
13


2.2.2.
Notes
13


2.3.
Interest
13


2.3.1.
Interest Rate
13


2.3.2.
Interest Payments
14


2.3.3.
Computation of Interest
14


2.4.
Prepayment
14


2.4.1.
Voluntary Prepayment
14


2.4.2.
Payments in Respect of the Assigned Interests
14


2.5.
Payment Upon Maturity
14


2.6.
Making of Payments
15


2.7.
Application of Payments and Proceeds
15


2.8.
Payment Dates
15


2.9.
Set-off
15


2.10.
Currency Matters
15


Section 3.
Yield Protection.
15


3.1.
Taxes
15


3.2.
Increased Cost
16


3.3.
Mitigation of Circumstances
18


3.4.
Conclusiveness of Statements; Survival
18


Section 4.
Conditions Precedent.
18


4.1.
Loan
18


4.1.1.
Delivery of Loan Documents
18


4.1.2.
Payment of Fees, Expenses and Existing Obligations
19


4.1.3.
Representations and Warranties
19











--------------------------------------------------------------------------------




TABLE OF CONTENTS (continued)
 
 
 
 
 
Page
4.1.4.
No Default
20


4.1.5.
No Material Adverse Change
20


4.1.6.
Surviving Debt Subordination Agreement and Acknowledgment
20


4.1.7.
Execution and Delivery of Letter Agreement
20


Section 5.
Representations and Warranties.
20


5.1.
Organization
20


5.2.
Authorization; No Conflict
20


5.3.
Validity; Binding Nature
21


5.4.
Financial Condition
21


5.5.
No Material Adverse Change
21


5.6.
Litigation
21


5.7.
Ownership of Properties; Liens
21


5.8.
Capitalization; Subsidiaries
22


5.9.
Pension Plans
22


5.10.
Compliance with Law; Investment Company Act; Other Regulated Entities
22


5.11.
Margin Stock
23


5.12.
Taxes
23


5.13.
Solvency
23


5.14.
Environmental Matters
23


5.15.
Insurance
24


5.16.
Information
24


5.17.
Intellectual Property
24


5.18.
Labor Matters
25


5.19.
No Default
25


5.20.
Foreign Assets Control Regulations and Anti-Money Laundering
25


5.20.1.
OFAC
25


5.20.2.
Patriot Act
25


Section 6.
Affirmative Covenants.
26


6.1.
Information
26


6.1.1.
Annual Report
26


6.1.2.
Quarterly Reports
26


6.1.3.
Reserved
26


6.1.4.
Compliance Certificate
26







--------------------------------------------------------------------------------




TABLE OF CONTENTS (continued)
 
 
 
 
 
Page
6.1.5.
Monthly Net Revenue Report
26


6.1.6.
Notice of Default; Litigation; ERISA Matters
26


6.1.7.
Reserved
27


6.1.8.
Budgets
27


6.1.9.
Other Information
27


6.2.
Books; Records; Inspections
27


6.3.
Maintenance of Property; Insurance
28


6.4.
Compliance with Laws and Contractual Obligations; Payment of Taxes and
Liabilities
29


6.5.
Maintenance of Existence
29


6.6.
Environmental Matters
29


6.7.
Further Assurances
30


6.8.
Post-Closing Obligations
31


6.9.
Assigned Interests Payments
31


Section 7.
Negative Covenants.
31


7.1.
Debt
31


7.2.
Liens
32


7.3.
Restricted Payments
33


7.4.
Mergers; Consolidations; Asset Sales
33


7.5.
Modification of Organizational Documents or Surviving Debt Subordination
Agreement and Acknowledgment
34


7.6.
Use of Proceeds
35


7.7.
Transactions with Affiliates
35


7.8.
Inconsistent Agreements
35


7.9.
Business Activities
36


7.10.
Investments
36


7.11.
Fiscal Year
36


7.12.
Deposit Accounts and Securities Accounts
36


7.13.
Sale-Leasebacks
36


7.14.
Hazardous Substances
36


7.15.
ERISA Liability
37


Section 8.
Events of Default; Remedies.
37


8.1.
Events of Default
37







--------------------------------------------------------------------------------




TABLE OF CONTENTS (continued)
 
 
 
 
 
Page
8.1.1.
Non-Payment of Credit
37


8.1.2.
Default Under Other Debt.
37


8.1.3.
Bankruptcy; Insolvency
37


8.1.4.
Non-Compliance with Loan Documents.
38


8.1.5.
Representations; Warranties
38


8.1.6.
Judgments.
38


8.1.7.
Invalidity of Collateral Documents
39


8.1.8.
Invalidity of Subordination Provisions
39


8.1.9.
Change of Control
39


8.1.10.
Invalidity of Subordination Provisions
39


8.2.
Remedies
39


Section 9.
The Agent.
40


9.1.
Appointment; Authorization
40


9.2.
Delegation of Duties
40


9.3.
Limited Liability
40


9.4.
Successor Agent
40


9.5.
Collateral Matters
41


Section 10.
Miscellaneous.
41


10.1.
Waiver; Amendments
41


10.2.
Notices
41


10.3.
Costs; Expenses
42


10.4.
Indemnification by the Borrower
42


10.5.
Marshaling; Payments Set Aside
43


10.6.
Nonliability of the Lender
43


10.7.
Confidentiality
43


10.8.
Captions
44


10.9.
Nature of Remedies
44


10.10.
Counterparts
44


10.11.
Severability
44


10.12.
Entire Agreement
44


10.13.
Successors; Assigns
44


10.14.
Governing Law
44


10.15.
Forum Selection; Consent to Jurisdiction; Service of Process
45


10.16.
Waiver of Jury Trial
45


10.17.
Collateral Agent
45







--------------------------------------------------------------------------------




TABLE OF CONTENTS (continued)
Annexes
Annex I
Internal Rate of Return Calculation

Annex II
Addresses



Exhibits
Exhibit A
Compliance Certificate

Schedules
Schedule 5.7
Real Property

Schedule 5.10
Authorizations, Permits, Licenses and Approvals

Schedule 5.15
Insurance

Schedule 5.18
Labor Matters

Schedule 7.1
Existing Debt

Schedule 7.2
Permitted Liens

Schedule 7.10
Existing Investments

Schedule 7.12
Bank Accounts







--------------------------------------------------------------------------------






CREDIT AGREEMENT
This Credit Agreement dated as of November 2, 2012, (as amended, restated or
otherwise modified from time to time, this “Agreement”) is made among WELLSTAT
DIAGNOSTICS, LLC, a Delaware limited liability company (the “the Borrower”), PDL
BIOPHARMA, INC. (the “the Lender”), and PDL BIOPHARMA, INC., not individually,
but as the Agent (as defined below).
The Borrower has agreed to enter into this Agreement with the Lender and the
Agent evidencing its agreement to incur the Loan, and in connection therewith,
to make the representations and warranties, covenants and undertakings as
hereinafter set forth.


Section 1.
Definitions; Interpretation.

1.1Definitions
. When used herein the following terms shall have the following meanings:
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or a substantial portion of the assets of a Person, or of all or a substantial
portion of any business or division of a Person, (b) the acquisition of in
excess of 50% of the Stock of any Person, or otherwise causing any Person to
become a Subsidiary, (c) a merger, consolidation, amalgamation or any other
combination with another Person (other than a combination between two Persons
that prior to the merger, consolidation, amalgamation or combination were
already Loan Parties) and (d) the acquisition of a brand, line of business,
division, branch, product line, marketing rights, patent rights, or other
Intellectual Property rights unrelated to Product, with respect to a product
line, operating division, product or potential product, or other unit operation
of any Person.
“Affiliate” of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person and (b) any officer or director of such Person. A Person shall be deemed
to be “controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 10% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise. Unless expressly stated otherwise
herein, neither the Agent nor the Lender shall be deemed an Affiliate of any
Loan Party.
“Agent” means PDL BioPharma, Inc. in its capacity as administrative agent for
the Lender hereunder and any successor thereto in such capacity.
“Agreement” has the meaning set forth in the Preamble.
“Applicable IRR Amount” means on or before December 31, 2014, the IRR * * *
Return Amount, and thereafter the IRR * * * Return Amount.
“Applicable Law” means all applicable provisions of all (i) constitutions,
treaties, statutes, laws, rules, regulations and ordinances of any Governmental
Authority, (ii) authorizations, consents, approvals, permits or licenses issued
by, or a registration or filing with,
1




--------------------------------------------------------------------------------




any Governmental Authority and (iii) orders, decisions, judgments, awards and
decrees of any Governmental Authority (including common law and principles of
public policy).
“Assigned Interests” means an amount equal to * * * of Net Revenues for each
calendar month, commencing with the first calendar month of Commercialization.
“Assigned Interests Payment” means each monthly payment of Assigned Interests.


“Audit Costs” means the reasonable out-of-pocket costs of any audit of the books
and records of the Borrower and its Subsidiaries with respect to amounts paid or
payable under this Agreement, including all fees and expenses incurred in
connection therewith.
“Borrower” has the meaning set forth in the Preamble.
“Business Day” means any day on which commercial banks are open for commercial
banking business in New York, New York.
“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.
“Capital Stock” means, with respect to any Person, the Stock and Stock
Equivalents of such Person.
“Cash Equivalent Investment” means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, or
corporate demand notes, in each case rated at least A-l by Standard & Poor's
Ratings Group or P-l by Moody's Investors Service, Inc., (c) any certificate of
deposit (or time deposit represented by a certificate of deposit) or banker's
acceptance maturing not more than one year after such time, or any overnight
Federal Funds transaction that is issued or sold by a commercial banking
institution that is a member of the Federal Reserve System and has a combined
capital and surplus and undivided profits of not less than $500,000,000, (d) any
repurchase agreement entered into with any commercial banking institution of the
nature referred to in clause (c) above which (i) is secured by a fully perfected
security interest in any obligation of the type described in any of clauses (a)
through (c) above and (ii) has a market value at the time such repurchase
agreement is entered into of not less than 100% of the repurchase obligation of
such commercial banking institution thereunder, (e) money market accounts or
mutual funds which invest predominantly in assets satisfying the foregoing
requirements and (f) other short term liquid investments approved in writing by
the Agent.
“Change of Control” means an event or series of events by which:
(a) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
(other than the Holders) becomes the “beneficial owner” (as defined in Rules
13-d and 13d-5 under the Securities Exchange Act of 1934, except that a person
or group shall be deemed to have “beneficial ownership” of all Stock that such
person or group
2




--------------------------------------------------------------------------------




has the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of fifty percent (50%) or more of the Stock and Stock Equivalents of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right);
(b) individuals who on the Closing Date constituted the board of directors or
similar governing body of the Borrower (together with any new directors whose
election or appointment by such board of directors or similar governing body or
whose nomination for election by the shareholders of the Borrower was approved
by a vote of a majority of the directors of the Borrower then still in office
who were either directors on the Closing Date or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the board of directors or similar governing body of the Borrower
then in office;
(c) all or substantially all of the assets of the Borrower are disposed of in
any one or more transactions; or
(d) the Holders shall fail to hold directly 100% of the Capital Stock of the
Borrower and pledge such Capital Stock to the Agent pursuant to a perfected
first priority security interest therein.
“Closing Date” means the date on which the conditions set forth in Section 4.1
have been satisfied or waived by the Lender.
“Closing Fee” means the fee due from the Borrower to the Agent on or before the
Closing Date in an amount equal to * * * of the aggregate principal amount of
the Loan.
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party and any other Person who has
granted a Lien to the Agent, in or upon which a Lien now or hereafter exists in
favor of the Lender or the Agent for the benefit of the Agent and the Lender,
whether under this Agreement or under any other documents executed by any such
Persons and delivered to the Agent, including the Capital Stock and other
collateral pledged by the Holders pursuant to the Guarantee and Pledge
Agreement.
“Collateral Access Agreement” means an agreement in form and substance
satisfactory to the Agent in its reasonable discretion pursuant to which a
mortgagee or lessor of real property on which Collateral is stored or otherwise
located, or a warehouseman, processor or other bailee of inventory or other
property owned by any Loan Party, acknowledges the Liens of the Agent and waives
(or, if approved by the Agent, subordinates) any Liens held by such Person on
such property, and, in the case of any such agreement with a mortgagee or
lessor, permits the Agent reasonable access to and use of such real property
during the continuance of an Event of Default to assemble, complete and sell any
Collateral stored or otherwise located thereon.
“Collateral Documents” means, collectively, the Guarantee and Pledge Agreement,
the Security Agreement (including as may be supplemented by the joinder of any
Subsidiary of the Borrower thereto), any Subsidiary Guaranty, and each other
agreement or instrument pursuant to or in connection with which the Holders, any
Loan Party or any other Person grants a security
3




--------------------------------------------------------------------------------




interest in any Collateral to the Agent for the benefit of the Lender or
pursuant to which any such security interest in Collateral is perfected, each as
amended, restated or otherwise modified from time to time in accordance with the
terms hereof and thereof.
“Commercialization” means any (i) sale, lease or other transfer of Product by
any Person or (ii) license, assignment or other transfer of Intellectual
Property to market, sell, lease or transfer Product or any other product
utilizing such Intellectual Property resulting under clause (i) or (ii), in the
receipt by any of the Loan Parties of revenue pursuant to such transactions;
provided, that, the use, sale, license or other transfer of Product or
Intellectual Property solely for research and development purposes by a Third
Party that results in the receipt by the Loan Parties of revenue not to exceed *
* * in the aggregate during the term of this Agreement shall not constitute
Commercialization.
“Commitment” means, as to the Lender, the Lender's commitment to provide the
Loan in the aggregate principal amount of $40,000,000 pursuant to Section 2.1.1.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.
“Contingent Obligation” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or otherwise to invest in a debtor, to provide
security for the obligations of a debtor or otherwise to assure a creditor
against loss) any indebtedness, obligation or other liability of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Stock of
any other Person. The amount of any Person's obligation in respect of any
Contingent Obligation shall (subject to any limitation set forth therein) be
deemed to be the principal amount of the indebtedness, obligation or other
liability supported thereby or the amount of the dividends or distributions
guaranteed, as applicable.
“Control Agreement” means a tri-party deposit account, securities account or
commodities account Control Agreement by and among the applicable Loan Party,
the Agent and the depository, securities intermediary or commodities
intermediary, and each in form and substance satisfactory in all respects to the
Agent in its reasonable discretion and in any event providing to the Agent
“control” of such deposit account, securities or commodities account within the
meaning of Articles 8 and 9 of the UCC.
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Applicable Law in copyrights and all mask work,
database and design rights, whether or not registered or published, all
registrations and recordations thereof and all applications in connection
therewith.
“Current Financial Statements” has the meaning set forth in Section 5.4.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (d)
4




--------------------------------------------------------------------------------




all obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business),
(e) all indebtedness secured by a Lien on the property of such Person, whether
or not such indebtedness shall have been assumed by such Person (with the amount
thereof being measured as the fair market value of such property), (f) all
obligations, contingent or otherwise, with respect to letters of credit (whether
or not drawn), banker's acceptances and surety bonds issued for the account of
such Person, (g) all Hedging Obligations of such Person, (h) all Contingent
Obligations of such Person, (i) all non-compete payment obligations and
earn-out, purchase price adjustment and similar obligations, (j) all obligations
of such Person in respect of Disqualified Capital Stock issued by such Person,
(k) all indebtedness of the types listed in (a) through (j) and (l) of any
partnership of which such Person is a general partner and (l) all obligations of
such Person under any synthetic lease transaction, where such obligations are
considered borrowed money indebtedness for tax purposes but the transaction is
classified as an operating lease in accordance with GAAP.
“Default” means any event that, if it continues uncured, will, with the lapse of
time or the giving of notice or both, constitute an Event of Default.
“Default Rate” has the meaning set forth in Section 2.3.1.
“Disqualified Capital Stock” means any Stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable or is redeemable at the option of the holder thereof, in
whole or in part, on or prior to December 31, 2022, (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Stock referred to in (a) above, in each case at any time
on or prior to December 31, 2022, or (c) contains any repurchase obligation
which may come into effect prior to the Obligations being Paid in Full; provided
that any Stock that would not constitute Disqualified Capital Stock but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Stock is convertible, exchangeable or exercisable) the right
to require the issuer thereof to redeem or repurchase such Stock upon the
occurrence of a change in control or an asset sale occurring prior to December
31, 2022 shall not constitute Disqualified Capital Stock if such Stock provides
that the issuer thereof will not redeem or repurchase any such Stock pursuant to
such provisions prior to the repayment in full of the Obligations.
“Dollar” and “$” mean lawful currency of the United States of America.
“Environmental Claims” means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility under or for violation of any Environmental Law, or for release
or injury to the environment or any Person or property or natural resources.
“Environmental Laws” means all present or future federal, state, provincial or
local laws, statutes, common law duties, rules, regulations, ordinances and
codes, including all amendments, together with all administrative orders,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case relating to
5




--------------------------------------------------------------------------------




any matter arising out of or relating to health and safety, or pollution or
protection of the environment, natural resources or workplace, including any of
the foregoing relating to the presence, use, production, recycling, reclamation,
generation, handling, transport, treatment, storage, disposal, distribution,
discharge, release, emission, control, cleanup or investigation or management of
any Hazardous Substance.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Event of Default” means any of the events described in Section 8.1.
“Excluded Taxes” has the meaning set forth in Section 3.1(a).
“Existing Loan Documents” means that certain Loan Agreement dated as of March
21, 2012, as amended by the First Amendment to Loan Agreement dated as of August
8, 2012, between Samuel J. Wohlstadter and Nadine H. Wohlstadter, as borrower,
and PDL BioPharma, Inc., a Delaware corporation, as lender, and all documents
and instruments executed and delivered from time to time in connection
therewith.
“Existing Obligations” means all obligations, including accrued interest,
outstanding pursuant to the Existing Loan Documents.
“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.
“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.
“GAAP” means generally accepted accounting principles as in effect in the United
States of America.
“Governmental Authority” means any nation or government, any state, province,
municipality or other political subdivision thereof, any central bank (or
similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), and any corporation or other
entity owned or controlled, through stock or capital ownership or otherwise, by
any of the foregoing.
“Gross Revenue” means, for any period of determination, the sum of the following
for such period: (i) the amounts invoiced and recognized as revenue in
accordance with GAAP by the Borrower, its Subsidiaries or any of their
Affiliates with respect to (a) the sale of Product to a Third Party by the
Borrower, its Subsidiaries or any of their Affiliates, (b) the sale,
distribution or other commercial use of Product by such Third Party in
connection with any marketing, royalty, manufacturing, co-promotion,
co-development, or other strategic arrangements, (c) the license, assignment or
other transfer of Intellectual Property to market, sell, lease or transfer
Product or any other product utilizing such Intellectual Property and (ii) any
collections in respect of write-offs or allowances for bad debts in respect of
items described in the preceding
6




--------------------------------------------------------------------------------




clause (i). For purposes of prevention of duplication, “Gross Revenue” shall not
include amounts invoiced by Affiliates, distributors, wholesalers or other
Persons acting in similar capacities to the extent that such amounts are
duplicative.
“Guarantee and Pledge Agreement” means the Guarantee and Pledge Agreement, dated
as of the Closing Date, made by the Holders in favor of the Agent, and governed
by the laws of New York, as amended, restated or otherwise modified from time to
time in accordance with the terms hereof and thereof.
“Hazardous Substances” means any waste, chemical, substance, or material listed,
defined, classified, or regulated as a hazardous waste, hazardous substance,
pollutant, contaminant, toxic substance, or hazardous, dangerous or radioactive
material, chemical or waste or otherwise regulated by any Environmental Law,
including, without limitation, any petroleum or any derivative, waste, or
byproduct thereof, radon, asbestos, and polychlorinated biphenyls, and any other
substance, the storage, manufacture, disposal, treatment, generation, use,
transportation, remediation, release into or concentration in the environment of
which is prohibited, controlled, regulated or licensed by any governmental
authority under any Environmental Law.
“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any interest rate, currency or commodity swap agreement, cap
agreement or collar agreement, and any other agreement or arrangement designed
to protect a Person against fluctuations in interest rates, currency exchange
rates or commodity prices. The amount of any Person's obligation in respect of
any Hedging Obligation shall be deemed to be the incremental obligation that
would be reflected in the financial statements of such Person in accordance with
GAAP.
“Holders” means, each of Samuel J. Wohlstadter and Nadine H. Wohlstadter, each
natural relative who is a rightful heir of the foregoing, and any trust
maintained by or for the benefit of any of the foregoing.
“Indemnified Liabilities” has the meaning set forth in Section 10.4.
“Intellectual Property” means all rights, title and interests in intellectual
property arising under any Applicable Law and all IP Ancillary Rights relating
thereto, including all Copyrights, Patents, Trademarks, Internet Domain Names,
Trade Secrets, industrial designs, integrated circuit topographies, and rights
under IP Licenses.
“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Applicable Law in internet domain names.
“Investment” means, with respect to any Person, (a) the purchase or other
acquisition of any debt or equity security of any other Person, (b) the making
of any loan, advance or capital contribution to any other Person, (c) becoming
obligated with respect to a Contingent Obligation in respect of obligations of
any other Person or (d) the making of an Acquisition.
“IP Ancillary Rights” means, with respect to an item of Intellectual Property
all foreign counterparts to, and all divisionals, reversions, continuations,
continuations-in-part, reissues,
7




--------------------------------------------------------------------------------




reexaminations, renewals and extensions of, such Intellectual Property and all
income, royalties, proceeds and liabilities at any time due or payable or
asserted under or with respect to any of the foregoing or otherwise with respect
to such Intellectual Property, including all rights to sue or recover at law or
in equity for any past, present or future infringement, misappropriation,
dilution, violation or other impairment thereof, and, in each case, all rights
to obtain any other IP Ancillary Right.
“IP License” means all contractual obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in any
Intellectual Property.
“IRC” means the Internal Revenue Code of 1986, as amended.
“IRR” shall mean the internal rate of return utilizing the same methodology
utilized by the XIRR function in Microsoft Excel, version 2010.
“IRR * * * Return Amount” shall mean an aggregate amount such that, when paid to
the Agent and taken together with all payments made by the Borrower to the Agent
pursuant to this Agreement, including interest (including interest paid in kind
and added to principal) and any Assigned Interests Payment but excluding payment
or reimbursement of any fees, costs or expenses (including the Closing Fee or
any Indemnified Liability), would equal the sum of (i) the aggregate principal
amount of the Loan and (ii) such additional amount that would generate an IRR to
the Lender in respect of the original principal amount of the Loan funded on the
Closing Date of * * * percent (* * * ) as of the date of payment, taking into
account the amount and timing of all payments made by the Borrower pursuant to
this Agreement as calculated pursuant to Annex I.
“IRR * * * Return Amount” shall mean an aggregate amount such that, when paid to
the Agent and taken together with all payments made by the Borrower to the Agent
pursuant to this Agreement, including interest (including interest paid in kind
and added to principal) and any Assigned Interests Payment but excluding payment
or reimbursement of any fees, costs or expenses (including the Closing Fee or
any Indemnified Liability), would equal the sum of (i) the aggregate principal
amount of the Loan and (ii) such additional amount that would generate an IRR to
the Lender in respect of the original principal amount of the Loan funded on the
Closing Date of * * * percent (* * * ) as of the date of payment, taking into
account the amount and timing of all payments made by the Borrower pursuant to
this Agreement as calculated pursuant to Annex I.
“Legal Costs” means, with respect to any Person, (a) all reasonable fees and
charges of any counsel, accountants, auditors, appraisers, consultants and other
professionals to such Person, (b) the reasonable allocable cost of internal
legal services of such Person and all reasonable disbursements of such internal
counsel and (c) all court costs and similar legal expenses.
“Lender Party” has the meaning set forth in Section 10.4.
“Lender” has the meaning set forth in the Preamble.
“Letter Agreement” has the meaning set forth in Section 4.1.7.
8




--------------------------------------------------------------------------------




“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.
“Loan” means the term loan from the Lender in a principal amount of $40,000,000
made to the Borrower on the Closing Date pursuant to Section 2.1.1.
“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Letter Agreement, and all other documents, instruments and agreements delivered
in connection with the foregoing, all as amended, restated or otherwise modified
from time to time in accordance with the terms hereof and thereof.
“Loan Party” means the Borrower and each Subsidiary of the Borrower that has
executed and delivered a Subsidiary Guaranty and Security Agreement.
“Margin Stock” means any “margin stock” as defined in Regulation T, U or X of
the FRB.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, assets, business, prospects, properties or
condition (financial or otherwise) of the Borrower or the Loan Parties taken as
a whole, (b) a material impairment of the ability of the Holders or any Loan
Party to perform in any material respect any of its Obligations under any Loan
Document to which it is a party or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Holders or any
Loan Party of any Loan Document to which it is a party.
“Maturity Date” means the earliest of (a) the date of any sale, by means of one
or more transactions, of all or substantially all of the assets or all or
substantially all of the Intellectual Property of the Loan Parties, (b) December
31, 2017 if, as of such date, the consolidated revenue (as determined in
accordance with GAAP) of the Loan Parties for the fiscal year ended as of such
date is less than the Minimum 2017 Revenue Amount, (c) December 31, 2021, and
(d) any date upon which the aggregate amount of all payments made by the
Borrower to the Agent pursuant to this Agreement, including interest (including
interest paid in kind and added to principal) and any Assigned Interests Payment
but excluding payment or reimbursement of any fees, costs or expenses (including
the Closing Fee or any Indemnified Liability), equals the Applicable IRR Amount.
“Minimum 2017 Revenue Amount” means * * *.
“Monthly Net Revenue Report” means, with respect to the relevant calendar month,
a report reflecting Net Revenue for such calendar month, including a description
of Gross Revenue for such calendar month and the adjustments and other
reconciliations used to arrive at Net Revenue, in form and substance acceptable
to the Agent and the Lender.
“Net Revenue” means, for any period of determination, the difference between (a)
Gross Revenue for such period, less (b) the sum, with respect to the items
described in clauses (i) and
9




--------------------------------------------------------------------------------




(ii) of the definition of Gross Revenue, without duplication, of (i) bona fide
cash, trade discounts and rebates actually granted or paid to Third Parties in
accordance with customary industry standards, (ii) allowances and adjustments
actually credited to customers for Product that is spoiled, damaged, outdated,
obsolete, returned or otherwise recalled, but only if and to the extent the same
are in accordance with sound business practices and not in excess of customary
industry standards, (iii) charges for freight, postage, shipping, delivery,
service and insurance charges, to the extent invoiced, (iv) taxes, duties or
other governmental charges to the extent invoiced, (v) write-offs or allowances
for bad debts, (vi) rebates and chargebacks and other price reduction programs,
and (vii) other payments required by Applicable Law, in each case as determined
in accordance with GAAP.
“Non-Excluded Taxes” has the meaning set forth in Section 3.1(a).
“Note” means a promissory note in form and substance acceptable to the Lender
and the Agent, as the same may be replaced, substituted, amended, restated or
otherwise modified from time to time.
“Obligations” means all liabilities, indebtedness and obligations (including
interest accrued at the rate provided in the applicable Loan Document after the
commencement of a bankruptcy proceeding whether or not a claim for such interest
is allowed) of any Loan Party under this Agreement, or the Holders or any Loan
Party under any other Loan Document, any Collateral Document or any other
document or instrument executed in connection herewith or therewith, in each
case howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due,
including the Applicable IRR Amount.
“OFAC” has the meaning set forth in Section 5.20.1.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.
“Paid in Full” or “Payment in Full” means, with respect to any Obligations, the
payment in full in cash and performance of all such Obligations.
“Patents” means all (i) all patents and certificates of invention, or similar
property rights, and applications for any of the foregoing, of the United
States, any other country or any political subdivision thereof, (ii) all
reissues, divisions, continuations, continuations-in-part, extensions, renewals,
and reexaminations thereof, (iii) all rights corresponding thereto throughout
the world, (iv) all inventions and improvements described therein, (v) all
rights to sue for past, present and future infringements thereof, (vi) all
licenses, claims, damages, and proceeds of suit arising therefrom, (vii) all
proceeds of the foregoing, including, without limitation, licenses, royalties,
and income, and (viii) without duplication, all IP Ancillary Rights in respect
of the foregoing.
“Permitted Lien” means any Lien expressly permitted by Section 7.2.
10




--------------------------------------------------------------------------------




“Permitted Refinancing” means any replacement, renewal, refinancing or extension
of any existing Debt, in any such case, permitted by this Agreement that (a)
does not exceed the aggregate principal amount (plus accrued interest and any
applicable premium and associated fees and expenses) of the Debt being replaced,
renewed, refinanced or extended, (b) does not have a weighted average life to
maturity at the time of such replacement, renewal, refinancing or extension that
is less than the weighted average life to maturity of the Debt being replaced,
renewed, refinanced or extended, (c) does not rank at the time of such
replacement, renewal, refinancing or extension senior to the Debt being
replaced, renewed, refinanced or extended, and (d) does not contain terms
(including, without limitation, terms relating to security, amortization,
interest rate, premiums, fees, covenants, subordination, event of default and
remedies) that are less favorable to any Loan Party or adverse to the interests
of the Agent and the Lender than those applicable to the Debt being replaced,
renewed, refinanced or extended.
“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.
“Product” means and includes any point-of-care device or assay used or useable
on such device, and laboratory services business related to any of the
foregoing, and any and all future iterations of any of the foregoing.
“Qualified Capital Stock” of any person shall mean any Stock of such person that
is not Disqualified Capital Stock.
“Restricted Payment” has the meaning set forth in Section 7.3.
“Security Agreement” means the Security Agreement, dated as of the Closing Date,
made by the Borrower in favor of the Agent, and governed by the laws of the
State of New York, as amended, restated or otherwise modified from time to time
in accordance with the terms hereof and thereof.
“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in, or equivalents (regardless of how designated) of, a Person (other
than an individual), whether voting or non-voting.
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding shares of voting Stock or Stock
Equivalents as to have more than 50% of the ordinary voting power for the
election of directors or other managers of such corporation, partnership,
limited liability company or other entity. Unless the context otherwise
requires, each reference to Subsidiaries herein shall be a reference to
Subsidiaries of the Borrower.
11




--------------------------------------------------------------------------------




“Subsidiary Guaranty” means each Subsidiary Guaranty executed and delivered by a
Subsidiary in favor of the Agent pursuant to Section 6.7 (to be based on the
guaranty provisions of the Guarantee and Pledge Agreement, without the
limitation on recourse set forth therein), in form and substance satisfactory to
the Agent and the Lender.
“Surviving Debt” means the loans in the aggregate principal amount of * * * as
of September 30, 2012 owed by the Borrower to Samuel and Nadine Wohlstadter.
“Surviving Debt Subordination Agreement and Acknowledgment” means the
Subordination Acknowledgment and Agreement dated as of the Closing Date
delivered by each of the Holders to the Borrower in form and substance
acceptable to the Borrower.
“Taxes” has the meaning set forth in Section 3.1(a).
“Tax Returns” has the meaning set forth in Section 5.12.
“Third Party” means any Person other than the Borrower, Lender and Agent.
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Applicable Law in or relating to trade
secrets.
“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Applicable Law in trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, logos and other source or business identifiers and, in each case,
all goodwill associated therewith, all registrations and recordations thereof
and all applications in connection therewith.
“UCC” means the Uniform Commercial Code as in effect in from time to time in the
State of New York.
“Wholly-Owned Subsidiary” means, as to any Subsidiary, all of the Stock and
Stock Equivalents of which (except directors' qualifying shares) are at the time
directly or indirectly owned by the Borrower and/or another Wholly-Owned
Subsidiary of the Borrower.


1.2Interpretation.    In the case of this Agreement and each other Loan
Document, (a) the meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms; (b) Annex, Exhibit, Schedule and
Section references in each Loan Document are to the particular Annex, Exhibit,
Schedule and Section of such Loan Document unless otherwise specified; (c) the
term “including” is not limiting and means “including but not limited to”; (d)
in the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including”;
(e) unless otherwise expressly provided in such Loan Document, (i) references to
agreements and other contractual instruments shall be deemed to include all
subsequent amendments and other modifications thereto, but only to the extent
such amendments and other modifications are not prohibited by the terms of any
Loan Document, and (ii) references to any statute or regulation shall be
construed as including all statutory and regulatory provisions amending,
replacing, supplementing or interpreting such statute or regulation; (f) this
Agreement and the other Loan Documents may use several different
12




--------------------------------------------------------------------------------




limitations, tests or measurements to regulate the same or similar matters, all
of which are cumulative and each shall be performed in accordance with its
terms; and (g) this Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Agent, the Borrower,
the Lender and the other parties hereto and thereto and are the products of all
parties; accordingly, they shall not be construed against the Agent or the
Lender merely because of the Agent's or the Lender's involvement in their
preparation. Any reference in any Loan Document to a Permitted Lien is not
intended to subordinate or postpone, and shall not be interpreted as
subordinating or postponing, or as any agreement to subordinate or postpone, any
Lien created by any of the Loan Documents to any Permitted Lien.


Section 2.    Credit Facilities.
2.1.    Loan
.
2.1.1.    Loan
. On the terms and subject to the conditions of this Agreement, the Lender
agrees to lend to the Borrower on the Closing Date the entire amount of its
Commitment, after which the Commitment shall terminate.
2.1.2.    General
. No portion of the Loan may be re-borrowed once repaid. The proceeds of the
Loan shall be used to repay and terminate the Existing Obligations in full
concurrently with the incurrence of the Loan and for development of the
Borrower's Intellectual Property rights, products and businesses in accordance
with the Borrower's business activities as set forth in Section 7.9, in each
case in accordance with the Loan Documents and Applicable Law.


2.2.    Loan Accounting


2.2.1.    Recordkeeping
. The Agent, on behalf of the Lender, shall record in its records the date and
amount of the Loan made by the Lender, each interest payment paid in kind,
accrued interest and each repayment of principal or interest thereon. The
aggregate unpaid principal amount so recorded shall be rebuttably presumptive
evidence of the principal amount of the Loan owing and unpaid. The failure to so
record any such amount or any error in so recording any such amount shall not,
however, limit or otherwise affect the Obligations of the Borrower hereunder or
under any Note to repay the principal amount of the Loan hereunder, together
with all interest accruing thereon.


2.2.2.    Notes
. At the request of the Lender, the Loan shall be evidenced by one or more
Notes, with appropriate insertions, payable to the order of the Lender in a face
principal amount equal to the Loan and payable in such amounts and on such dates
as are set forth herein.


2.3.    Interest


2.3.1.    Interest Rate
. The Borrower promises to pay interest on the unpaid principal amount of the
Loan for the period commencing on the Closing Date until the Loan is Paid in
Full at a rate payable in cash or in kind, at the election of the Borrower, per
annum equal to 5.00%. The foregoing notwithstanding, (i) at any time an Event of
Default exists, if requested by the Agent or the Lender, the interest rate then
applicable to the Loan shall be increased by two percent (2.00%) per annum (any
such increased rate, the “Default Rate”), (ii) any such increase
13




--------------------------------------------------------------------------------




may thereafter be rescinded by the Lender, and (iii) upon the occurrence of an
Event of Default under Section 8.1.1 or 8.1.3, any such increase described in
the foregoing clause (i) shall occur automatically. In the event that the
Obligations are not Paid in Full as of the Maturity Date, or in the event that
the Obligations shall be declared or shall become due and payable pursuant to
Section 8.2, the Obligations shall bear interest subsequent thereto at the
Default Rate and such interest shall be payable in cash on demand. In no event
shall interest or other amounts payable by the Borrower to the Lender hereunder
exceed the maximum rate permitted under Applicable Law, and if any such
provision of this Agreement is in contravention of any such law, (x) any amounts
paid hereunder shall be deemed to be and shall be applied against the principal
amount of the Obligations to the extent necessary such that the amounts paid
hereunder do not exceed the maximum rate under Applicable Law and (y) such
provision shall otherwise be deemed modified as necessary to limit such amounts
paid to the maximum rate permitted under Applicable Law.


2.3.2.    Interest Payments
. Interest accrued on the Loan during the period from the Closing Date until the
Maturity Date shall accrue and be payable in cash or in kind, at the election of
the Borrower, quarterly on each March 31, June 30, September 30 and December 31,
in arrears, and, to the extent not paid in advance, upon a prepayment of the
Loan in accordance with Section 2.4 and at maturity, in each such case, in cash.
After maturity and at any time an Event of Default exists, all accrued interest
on the Loan shall be payable in cash on demand at the rates specified in Section
2.3.1.
2.3.3.    Computation of Interest
. Interest shall be computed for the actual number of days elapsed on the basis
of a year of 360 days consisting of twelve 30-day months.
2.4.    Prepayment
  
2.4.1.    Voluntary Prepayment
  
(a)The Borrower may, on or before December 31, 2014, on at least three (3)
Business Days' written notice to the Agent, not later than 12:00 noon New York
City time on such day, prepay the Loan in full, provided that the amount so
prepaid as of the date of prepayment is equal to the IRR * * * Return Amount.
(b)The Borrower may, after December 31, 2014, on at least three (3) Business
Days' written notice to the Agent, not later than 12:00 noon New York City time
on such day, prepay the Loan in full, provided that the amount so prepaid as of
the date of prepayment is equal to the IRR * * * Return Amount.


2.4.2.    Payments in Respect of the Assigned Interests
. Commencing upon Commercialization, the Borrower shall pay to the Lender the
Assigned Interests in respect of Net Revenues earned during the immediately
preceding month concurrently with the delivery of each Monthly Net Revenue
Report in the amount set forth thereon, until the Maturity Date.


2.5.    Payment Upon Maturity
. The Loan shall be Paid in Full on the Maturity Date by and upon payment in
full of the Applicable IRR Amount. The parties hereto agree that the amounts
payable hereunder in respect of the Applicable IRR Amount are a reasonable
14




--------------------------------------------------------------------------------




calculation of the parties' expected return to the Lender arising out of the
transactions described herein, and, in the case of a prepayment of the Loans,
foregone returns, and agree that the payment of such amounts constitute
consideration pursuant to this Agreement that the parties agree is fair and
reasonable.


2.6.    Making of Payments
. All payments on the Loan in accordance with this Agreement, including any
payment in respect of the Applicable IRR Amount and all payments of fees and
expenses, shall be made by the Borrower to the Agent without setoff, recoupment
or counterclaim and in immediately available funds, in United States Dollars, by
wire transfer to the account of the Agent set forth on Annex II or as otherwise
specified by the Agent, in any case, not later than 1:00 p.m. New York City time
on the date due, and funds received after that hour shall be deemed to have been
received by the Agent on the following Business Day. The Agent shall promptly
remit to the Lender all payments received in collected funds by the Agent for
the account of such Lender.


2.7.    Application of Payments and Proceeds
. Any payment by the Borrower hereunder shall be in respect of the Payment in
Full of the Obligations; in the event that the Agent shall consent to any
partial prepayment hereunder the proceeds of such partial prepayment shall be
applied to such Obligations as the Agent shall determine in its sole discretion.
2.8.    Payment Dates
. If any payment of principal of or interest on a Loan, or of any fees, falls
due on a day which is not a Business Day, then such due date shall be extended
to the immediately following Business Day and, in the case of principal,
additional interest shall accrue and be payable for the period of any such
extension.


2.9.    Set-off
. The Borrower agrees that the Agent and the Lender and its Affiliates have all
rights of set-off and bankers' lien provided by Applicable Law, and in addition
thereto, the Borrower agrees that at any time an Event of Default has occurred
and is continuing, the Agent and the Lender may apply to the payment of any
Obligations of the Borrower hereunder, whether or not then due, any and all
balances, credits, deposits, accounts or moneys of the Borrower then or
thereafter maintained with the Agent or such Lender.


2.10.    Currency Matters
. All amounts payable under this Agreement and the other Loan Documents to the
Agent and the Lender shall be payable in Dollars.


Section 3.    Yield Protection.


3.1.    Taxes


(a)Except as otherwise provided in this Section 3.1, all payments of principal
and interest on the Loan and all other amounts payable under any Loan Document
shall be made free and clear of and without deduction or withholding for any
present or future income, excise, stamp, documentary, property or franchise
taxes or other taxes, fees, duties, levies, withholdings or other charges of any
nature whatsoever imposed by any taxing authority, including any interest,
additions to tax or penalties applicable thereto (“Taxes”), excluding taxes
imposed on or measured by the Lender's net income by the jurisdiction under
which the Lender is organized or conducts business (other than
15




--------------------------------------------------------------------------------




business arising from the Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction with respect to the
Loan or pursuant to or enforced any Loan Document (collectively, “Excluded
Taxes” and all such non-Excluded Taxes, “Non-Excluded Taxes”)). If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law (as
determined in the good faith reasonable discretion of the Borrower or the
Agent), rule or regulation, then the Borrower shall: (i) timely pay directly to
the relevant taxing authority the full amount required to be so withheld or
deducted; (ii) within thirty (30) days after the date of any such payment of
Taxes, forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such authority; and (iii)
in the case of Non-Excluded Taxes, pay to the Agent for the account of the
Lender such additional amount or amounts as is necessary to ensure that the net
amount actually received by the Lender will equal the full amount the Lender
would have received had no such withholding or deduction (including withholdings
and deductions applicable to any additional sums payable under this Section 3.1)
been required.
(b)the Borrower shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Agent timely reimburse
it for the payment of, any Other Taxes.
(c)The Borrower shall reimburse and indemnify, within 10 days after receipt of
demand therefor (with copy to the Agent), the Agent and the Lender for all
Non-Excluded Taxes and Other Taxes (including any additional Taxes imposed by
any jurisdiction on amounts payable under this Section 3.1) paid by the Agent or
the Lender, or required to be withheld or deducted from a payment to the Agent
or the Lender, and any liabilities arising therefrom or with respect thereto
(including any penalty, interest or expense), whether or not such Taxes were
correctly or legally asserted. A certificate of the Agent or the Lender (or of
the Agent on behalf of the Lender) claiming any compensation under this clause
(c), setting forth the amounts to be paid thereunder and delivered to the
Borrower with copy to the Agent, shall be conclusive, binding and final for all
purposes, absent manifest error.
The provisions of this Section 3.1 shall survive the termination of this
Agreement and repayment of all Obligations.
3.2.    Increased Cost


(a)If, after the Closing Date, the adoption or taking effect of, or any change
in, any Applicable Law, rule, regulation or treaty, or any change in the
interpretation or administration of any Applicable Law, rule, regulation or
treaty by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by the Lender
with any request, rule, guideline or directive (whether or not having the
16




--------------------------------------------------------------------------------




force of law) of any such authority, central bank or comparable agency: (i)
shall impose, modify or deem applicable any reserve (including any reserve
imposed by the FRB), special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by the Lender; (ii)
subject the Lender or the Agent to any Taxes (other than Taxes indemnified
pursuant to Section 3.1); or (iii) shall impose on the Lender any other
condition affecting its Loan, its Note or its obligation to make the Loan; and
the result of anything described in clauses (i) through (iii) above is to
increase the cost to (or to impose a cost on) such Lender of making or
maintaining its Loan, or to reduce the amount of any sum received or receivable
by such Lender under this Agreement or under its Note with respect thereto,
then, upon demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Agent), the Borrower shall pay directly to the Lender such additional amount as
will compensate the Lender for such increased cost or such reduction.
(b)If the Lender shall reasonably determine that any change in, or the adoption
or phase-in of, any Applicable Law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by the Lender or any
Person controlling the Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on the Lender's or such controlling Person's capital as a consequence of
such Lender's Commitments hereunder to a level below that which the Lender or
such controlling Person could have achieved but for such change, adoption,
phase-in or compliance (taking into consideration the Lender's or such
controlling Person's policies with respect to capital adequacy) by an amount
deemed by the Lender or such controlling Person to be material, then from time
to time, upon demand by the Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Agent), the Borrower shall pay to the Lender such additional amount as will
compensate the Lender or such controlling Person for such reduction.
(c)Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.
17




--------------------------------------------------------------------------------




3.3.    Mitigation of Circumstances


The Lender shall promptly notify the Borrower and the Agent of any event of
which it has knowledge which will result in, and will use reasonable commercial
efforts available to it (and not, in such Lender's sole judgment, otherwise
disadvantageous to such Lender) to mitigate or avoid, any obligation by the
Borrower to pay any amount pursuant to Section 3.1 or 3.2; provided, that this
Section 3.3 shall not apply to, or operate to prevent, any assignment of the
Loan and the rights and obligations of the Lender pursuant to Section 10.13. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by the
Lender in connection with this Section 3.3.


3.4.    Conclusiveness of Statements; Survival
. Determinations and statements of the Lender pursuant to Sections 3.1 or 3.2
shall be conclusive absent demonstrable error provided that the Lender or the
Agent provides the Borrower with written notification of such determinations and
statements. The Lender may use reasonable averaging and attribution methods in
determining compensation under Sections 3.1 or 3.2 and the provisions of such
Sections shall survive repayment of the Loan, cancellation of the Notes and
termination of this Agreement.


Section 4.    Conditions Precedent.


4.1.    Loan
. The obligation of the Lender to make the Loan on the Closing Date is subject
to the following conditions precedent, each of which shall be satisfactory in
all respects to the Agent and the Lender:


4.1.1    Delivery of Loan Documents
. The Borrower shall have delivered the following documents in form and
substance satisfactory to the Agent (and, as applicable, duly executed by all
Persons named as parties thereto and dated the Closing Date or an earlier date
satisfactory to the Agent):
(a)Agreement. This Agreement.
(b)Notes. A Note in respect of the Loan.
(c)Collateral Documents. The Security Agreement, the Guarantee and Pledge
Agreement, all other Collateral Documents, and all instruments, documents,
certificates and agreements executed or delivered pursuant thereto (including
Intellectual Property assignments and pledged equity and limited liability
company interests in the Borrower and the Borrower's Subsidiaries, if any, with
undated irrevocable transfer powers executed in blank), in each case, executed
and delivered by the Holders, each Loan Party and each other Person named as a
party thereto.
(d)Financing Statements. Properly completed Uniform Commercial Code financing
statements and other filings and documents required by law or the Loan Documents
to provide the Agent perfected Liens (subject only to Permitted Liens) in the
Collateral.
18




--------------------------------------------------------------------------------






(e)Lien Searches. Copies of Uniform Commercial Code search reports listing all
effective financing statements or equivalent filings filed against the Holders
or any Loan Party, with copies of such financing statements and filings; and
copies of Patent, Trademark, Copyright and Internet Domain Name search reports
in material jurisdictions listing all effective collateral assignments in
respect of such Intellectual Property filed with respect to any Loan Party, with
copies of such collateral assignment documentation.
(f)Authorization Documents. For each Loan Party, such Person's (i) charter (or
similar formation document), certified by the appropriate Governmental Authority
(as applicable) in its jurisdiction of incorporation (or formation), (ii) good
standing certificates in its jurisdiction of incorporation (or formation) and in
each other jurisdiction requested by the Agent or the Lender, (iii) limited
liability company agreement, partnership agreement, bylaws (and similar
governing document) (as applicable), (iv) resolutions of its board of directors
(or similar governing body) approving and authorizing such Person's execution,
delivery and performance of the Loan Documents to which it is party and the
transactions contemplated thereby, and (v) signature and incumbency certificates
of its directors and/or officers executing any of the Loan Documents, all
certified by its secretary or an assistant secretary (or similar officer) as
being in full force and effect without modification.
(g)Opinions of Counsel. Opinions of counsel for each Loan Party, in form and
substance requested by the Agent.
(h)Insurance. Certificates or other evidence of insurance in effect as required
by Section 6.3(b), with endorsements naming the Agent as lenders' loss payee
and/or additional insured, as applicable.
(i)Other Documents. Such other certificates, documents and agreements that may
be listed on the closing checklist provided by the Agent to the Borrower or as
the Agent or the Lender may request.


4.1.2.    Payment of Fees, Expenses and Existing Obligations
. The Borrower shall have paid, on or prior to the Closing Date, (i) all fees
and expenses owing and payable to the Agent and the Lender as of the Closing
Date, including the Closing Fee, (ii) subject to Section 10.3 and without
duplication, all fees, expenses and other amounts payable set forth herein and
costs and expenses incurred by the Agent and the Lender in connection with the
transactions contemplated hereby which are required to be paid by the Borrower
and (iii) all Existing Obligations, and shall provide evidence acceptable to the
Agent of each of the foregoing.
 
4.1.3.    Representations and Warranties
. Each representation and warranty by each Loan Party contained herein or by the
Holders and each Loan Party in any other Loan Document to which the Holders or
such Loan Party is a party, shall be true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of the
Closing Date.
19




--------------------------------------------------------------------------------




4.1.4.    No Default
. No Default or Event of Default shall have occurred and be continuing.


4.1.5.    No Material Adverse Change
. Since December 31, 2011, there has been no event or occurrence that has or
could reasonably be expected to result in a Material Adverse Effect.


4.1.6    Surviving Debt Subordination Agreement and Acknowledgment
. The Holders shall have executed and delivered to the Agent the Surviving Debt
Subordination Agreement and Acknowledgment pursuant to which the Holders shall
agree and acknowledge that the Surviving Debt is subordinated to the Obligations
as set forth therein.


4.1.7.    Execution and Delivery of Letter Agreement
. The Borrower shall have executed and delivered a letter agreement to the Agent
dated as of the Closing Date (the “Letter Agreement”) containing, among other
items, certain representations and warranties regarding its Intellectual
Property, on terms and conditions acceptable to the Lender and Agent.


Section 5.    Representations and Warranties.
To induce the Agent and the Lender to enter into this Agreement and to induce
the Lender to advance the Loan hereunder, the Borrower represents and warrants
to the Agent and the Lender that each of the following are, and after giving
effect to the borrowing of the Loan, will be, true, correct and complete:


5.1.    Organization
. The Borrower is a limited liability company validly existing and in good
standing under the laws of the State of Delaware; and each other Loan Party is
validly existing and in good standing (as applicable) under the laws of the
jurisdiction of its organization; and each Loan Party is duly qualified to do
business in each jurisdiction where, because of the nature of its activities or
properties, such qualification is required, except for such jurisdictions where
the failure to so qualify could not reasonably be expected to have a Material
Adverse Effect.


5.2.    Authorization; No Conflict
. Each of the Borrower and each other Loan Party is duly authorized to execute
and deliver each Loan Document to which it is a party, the Borrower is duly
authorized to borrow monies hereunder, the granting of the security interests
pursuant to the Collateral Documents is within the corporate purposes of the
Borrower and each other Loan Party party thereto, and the Borrower and each
other Loan Party is duly authorized to perform its Obligations under each Loan
Document to which it is a party. The execution, delivery and performance by the
Borrower of this Agreement and by each of the Holders, the Borrower and each
Loan Party of each Loan Document to which it is a party, and the borrowings by
the Borrower hereunder, do not and will not (a) require any consent or approval
of any Governmental Authority (other than (i) any consent or approval which has
been obtained and is in full force and effect and (ii) recordings and filings in
connection with the Liens granted to the Agent under the Collateral Documents),
(b) conflict with (i) any provision of Applicable Law, (ii) the charter,
by-laws, limited liability company agreement, partnership agreement or other
organizational documents of any Loan Party or (iii) any agreement, indenture,
instrument or other document, or any judgment, order or decree, which is binding
upon the Holders or any
20




--------------------------------------------------------------------------------




Loan Party or any of their respective properties or (c) require, or result in,
the creation or imposition of any Lien on any asset of the Holders, the Borrower
or any other Loan Party (other than Liens in favor of the Agent created pursuant
to the Collateral Documents).


5.3.    Validity; Binding Nature
. Each of this Agreement and each other Loan Document to which the Holders, the
Borrower or any other Loan Party is a party is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors' rights generally and to general principles of
equity.


5.4.    Financial Condition
. The unaudited consolidated financial statements of the Borrower and its
Subsidiaries (presented on a consolidated basis) as at December 31, 2011,
together with the unaudited consolidated financial statements of the Borrower
and its Subsidiaries (presented on a consolidated basis) as at June 30, 2012
(“Current Financial Statements”) have been prepared on a cash/tax accounting
basis and present fairly the consolidated financial condition of such Persons as
at such dates and the results of their operations for the periods then ended. As
of the Closing Date, the Borrower and its Subsidiaries have no liabilities other
than as set forth on the foregoing financial statements other than trade
payables and compensation costs incurred in the ordinary course of business.


5.5.    No Material Adverse Change
. Since December 31, 2011, there has been no event or occurrence that has or
could reasonably be expected to result in a Material Adverse Effect.


5.6.    Litigation
. No litigation (including derivative actions), arbitration proceeding or
governmental investigation or proceeding is pending or, to the Holders or any
Loan Party's knowledge, threatened, against the Holders or any Loan Party or any
of their respective properties which (i) purport to affect or pertain to this
Agreement, any other Loan Document or any of the transactions contemplated
hereby or (ii) could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect. No injunction, writ, temporary
restraining order or any order of any nature has been issued by any court or
other Governmental Authority purporting to enjoin or restrain the execution,
delivery or performance of this Agreement, any other Loan Document, or directing
that the transactions provided for herein not be consummated as herein provided.
As of the Closing Date, neither the Holders nor any Loan Party is the subject of
an audit or, to the Holders and each Loan Party's knowledge, any review or
investigation by any Governmental Authority (excluding the IRS and other taxing
authorities) concerning the violation or possible violation of any requirement
of law.


5.7.    Ownership of Properties; Liens
. There are no Liens on the Collateral other than those granted in favor of the
Agent to secure the Obligations and Permitted Liens. Each of the Borrower and
each other Loan Party owns good and, in the case of real property, marketable,
title to all of its properties and assets, real and personal, tangible and
intangible, of any nature whatsoever (including patents, trademarks, trade
names, service marks and copyrights), free and clear of all Liens, charges and
claims (including infringement claims with respect to Intellectual Property),
and the Holders hold 100% of the Capital Stock of the Borrower free and clear of
all Liens, charges and claims except as permitted by Section 7.2. As of
21




--------------------------------------------------------------------------------




the Closing Date, Schedule 5.7 lists all of the real property owned, leased,
subleased or otherwise owned or occupied by any Loan Party.


5.8.    Capitalization; Subsidiaries
  
(a)Equity Interests. As of the Closing Date the Borrower has no Subsidiaries and
does not hold any Capital Stock of any other Person. All Stock and Stock
Equivalents of each Loan Party are duly and validly issued and, in the case of
each entity that is a corporation, are fully paid and non-assessable, and, other
than the Stock and Stock Equivalents of the Borrower, are owned by the Borrower,
directly or indirectly through Wholly-Owned Subsidiaries. The Holders and each
Loan Party is the record and beneficial owner of, and has good and marketable
title to, the Stock and Stock Equivalents pledged by it to the Agent under the
Collateral Documents, free of any and all Liens, rights or claims of other
persons, except the security interest created by the Collateral Documents, and
there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
such Stock and Stock Equivalents. As of the Closing Date, no Loan Party is
engaged in any joint venture with any other Person.
(b)No Consent of Third Parties Required. No consent of any person including any
other general or limited partner, any other member of a limited liability
company, any other shareholder or any other trust beneficiary is necessary or
reasonably desirable (from the perspective of a secured party) in connection
with the creation, perfection or first priority status of the security interest
of the Agent in any Stock and Stock Equivalents pledged to the Agent for the
benefit of the Lender under the Collateral Documents or the exercise by the
Agent of the voting or other rights provided for in the Collateral Documents or
the exercise of remedies in respect thereof.


5.9.    Pension Plans
. No Loan Parties have any liability under ERISA and no Loan Party sponsors any
“pension plan” or has any liability subject to Title IV of ERISA.


5.10.    Compliance with Law; Investment Company Act; Other Regulated Entities
. Except as set out in Schedule 5.10, the Borrower and each other Loan Party
possesses all necessary authorizations, permits, licenses and approvals from all
Governmental Authorities in order to conduct their respective businesses as
presently conducted. All business and operations of the Borrower and each other
Loan Party complies with all applicable federal, state and local laws and
regulations, except where the failure so to comply could not reasonably be
expected to result in a Material Adverse Effect. Neither the Borrower nor any
other Loan Party is operating any aspect of its business under any agreement,
settlement, order or other arrangement with any Governmental Authority. Neither
the Borrower nor any other Loan Party is an “investment company” or a company
“controlled” by an “investment company” or a “subsidiary” of an “investment
company”, within the meaning of the Investment Company Act of 1940. None of any
Loan Party, any Person controlling any Loan Party, or any Subsidiary of any Loan
Party, is subject to regulation under any Federal or state statute, rule or
regulation
22




--------------------------------------------------------------------------------




limiting its ability to incur Debt, pledge its assets or perform its Obligations
under the Loan Documents.


5.11.    Margin Stock
. Neither the Borrower nor any Loan Party is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock. No portion of the Obligations is secured
directly or indirectly by Margin Stock.


5.12.    Taxes
. Each of the Borrower and each other Loan Party has filed all federal, and all
other material state, provincial, local and foreign income, sales, goods and
services, harmonized sales and franchise and other tax returns, reports and
statements (collectively, the “Tax Returns”) with the appropriate Governmental
Authorities in all jurisdictions in which such Tax Returns are or were required
to be filed. All such Tax Returns are true and correct in all material respects.
All Taxes, charges and other impositions reflected therein or otherwise due and
payable have been paid prior to the date on which any liability may be added
thereto for non-payment thereof, except for those contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Loan Party, as applicable. As of the
Closing Date, no Tax Return is under audit or examination by any Governmental
Authority and no notice of such an audit or examination or any assertion of any
claim for Taxes has been given or made by any Governmental Authority. Proper and
accurate amounts have been withheld by the each Loan Party, as applicable, from
their respective employees for all periods in full and complete compliance with
the tax, social security and unemployment withholding provisions of Applicable
Law and such withholdings have been timely paid to the respective Governmental
Authorities. No Loan Party has been a member of an affiliated, combined or
unitary group other than the group of which the Holders or a Loan Party is the
common parent or has liability for Taxes of any other person.
5.13.    Solvency
. Both immediately before and after giving effect to (a) the Loan made on or
prior to the date this representation and warranty is made or remade, (b) the
disbursement of proceeds of such Loan, and (c) the payment and accrual of all
transaction costs in connection with the foregoing, with respect to the Borrower
and each other Loan Party, on a consolidated basis, (i) the fair value of its
assets is greater than the amount of its liabilities (including disputed,
contingent and unliquidated liabilities) as such value is established and
liabilities evaluated, (ii) the present fair saleable value of its assets is not
less than the amount that will be required to pay the probable liability on its
debts as they become absolute and matured, (iii) it is able to realize upon its
assets and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business,
(iv) it does not intend to, and does not believe that it will, incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature and
(v) it is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute
unreasonably small capital.


5.14.    Environmental Matters
. The on-going operations of the Borrower and each other Loan Party comply in
all respects with all Environmental Laws, except such non-compliance which could
not (if enforced in accordance with Applicable Law) reasonably be expected to
result in a Material Adverse Effect. The Borrower and each other Loan Party have
23




--------------------------------------------------------------------------------




obtained, and maintained in good standing, all licenses, permits, authorizations
and registrations required under any Environmental Law and necessary for their
respective ordinary course operations, and the Borrower and each other Loan
Party are in compliance with all material terms and conditions thereof, except
where the failure to do so could not reasonably be expected to result in
material liability to the Borrower or any other Loan Party and could not
reasonably be expected to result in a Material Adverse Effect. None of the
Borrower, any other Loan Party or any of their respective properties or
operations is subject to any outstanding written order from or agreement with
any federal, state or local Governmental Authority, nor subject to any judicial
or docketed administrative proceeding, nor subject to any indemnification
agreement or other contractual obligation, respecting any Environmental Law,
Environmental Claim or Hazardous Substance. There are no Hazardous Substances or
other conditions or circumstances existing with respect to any property, or
arising from operations prior to the Closing Date, of the Borrower or any other
Loan Party that could reasonably be expected to result in a Material Adverse
Effect. Neither the Borrower nor any other Loan Party has any underground or
above ground storage tanks that are not properly registered or permitted under
applicable Environmental Laws or that are leaking or disposing of Hazardous
Substances.


5.15.    Insurance
. The Borrower and each other Loan Party and their respective properties are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or such other
Loan Party operates. A true and complete listing of such insurance as of the
Closing Date, including issuers, coverages and deductibles, is set forth on
Schedule 5.15.


5.16.    Information
. All information heretofore or contemporaneously herewith furnished in writing
by the Holders, the Borrower or any other Loan Party to the Agent or the Lender
for purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of the Holders, the Borrower or any Loan Party to the Agent or the Lender
pursuant hereto or in connection herewith will be, true and accurate in every
material respect on the date as of which such information is dated or certified,
and none of such information is or will be incomplete by omitting to state any
material fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by the Agent and the Lender
that any projections and forecasts provided by the Borrower are based on good
faith estimates and assumptions believed by the Borrower to be reasonable as of
the date of the applicable projections or assumptions and that actual results
during the period or periods covered by any such projections and forecasts may
differ from projected or forecasted results).


5.17.    Intellectual Property
. Each Loan Party owns, or is licensed or otherwise has the right to use, all
Intellectual Property necessary to conduct its business as currently conducted
except for such Intellectual Property the failure of which to own or have a
license or other right to use would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. To the knowledge of
each Loan Party, (a) the conduct and operations of the businesses of each Loan
Party do not, and the anticipated products and Intellectual Property
applications of the Loan Parties will not, infringe upon, misappropriate, dilute
or violate any Intellectual Property owned by any other Person and (b) no other
Person has
24




--------------------------------------------------------------------------------




contested any right, title or interest of any Loan Party in any Intellectual
Property or any anticipated products and applications derived or expected to be
derived therefrom, other than, in each case, as cannot reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. The
Intellectual Property of the Loan Parties is sufficient, and conveys adequate
rights, title and interests, for the Borrower and other Loan Parties to develop
and commercialize its anticipated products and Intellectual Property
applications.


5.18.    Labor Matters
. Except as set forth on Schedule 5.18, neither the Borrower nor any other Loan
Party is subject to any labor or collective bargaining agreement. There are no
existing or threatened strikes, lockouts or other labor disputes involving the
Borrower or any other Loan Party that singly or in the aggregate could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Borrower and the other Loan Parties are not in
violation of the Fair Labor Standards Act or any other Applicable Law, rule or
regulation dealing with such matters.


5.19    No Default
. No Loan Party is in default under or with respect to any contractual
obligation in any respect which, individually or together with all such
defaults, would reasonably be expected to have a Material Adverse Effect.
5.20.    Foreign Assets Control Regulations and Anti-Money Laundering


5.20.1    OFAC
. Each Loan Party is and will remain in compliance in all material respects with
all U.S. economic sanctions laws, Executive Orders and implementing regulations
as promulgated by the U.S. Treasury Department's Office of Foreign Assets
Control (“OFAC”) and all applicable anti-money laundering and counter-terrorism
financing provisions of the Bank Secrecy Act and all regulations issued pursuant
to any of the foregoing. No Loan Party (i) is a Person designated by the U.S.
government on the list of the Specially Designated Nationals and Blocked Persons
(the “SDN List”) with which a U.S. Person cannot deal with or otherwise engage
in business transactions, (ii) is a Person who is otherwise the target of U.S.
economic sanctions laws such that a U.S. Person cannot deal or otherwise engage
in business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List, a Terrorist List or a foreign government that
is the target of U.S. economic sanctions prohibitions such that the entry into,
or performance under, this Agreement or any other Loan Document would be
prohibited under U.S. law.


5.20.2.    Patriot Act
. The Loan Parties and each of their Affiliates are in compliance with (a) the
Trading with the Enemy Act, and each of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B Chapter V, as
amended) and any other enabling legislation or executive order relating thereto
and (b) the Patriot Act. No part of the proceeds of any Loan will be used
directly or indirectly for any payments to any government official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977.
25




--------------------------------------------------------------------------------




Section 6.    Affirmative Covenants.
Until all Obligations (other than contingent indemnification obligations to the
extent no claim giving rise thereto has been asserted) are Paid in Full, the
Borrower agrees that, unless at any time the Lender shall otherwise expressly
consent in writing, it will:


6.1.    Information
. Furnish to the Agent and the Lender:


6.1.1.    Annual Report
. Promptly when available and in any event within 90 days of the end of each
Fiscal Year of the Borrower beginning with the Fiscal Year ended December 31,
2012, the unaudited consolidated financial statements of the Borrower and the
Subsidiaries as at the end of such Fiscal Year prepared, (i) if
Commercialization has not occurred as of the last day of such period, on a basis
consistent with the Current Financial Statements or (ii) if Commercialization
has occurred as of the last day of such period, on a basis consistent with GAAP.


6.1.2.    Quarterly Reports
. Commencing with respect to the first Fiscal Quarter of 2013, promptly when
available and in any event within 45 days of the end of such Fiscal Quarter and
each subsequent Fiscal Quarter, consolidated balance sheets of the Borrower and
its Subsidiaries as of the end of such fiscal quarter, together with
consolidated financial statements for such period prepared, (i) if
Commercialization has not occurred as of the last day of such period, on a basis
consistent with the Current Financial Statements or (ii) if Commercialization
has occurred as of the last day of such period, on a basis consistent with GAAP,
and a management discussion and analysis relating to such information in
reasonable detail, together with a comparison with the corresponding period of
the previous Fiscal Year and a comparison with the budget for such period of the
current Fiscal Year, certified by the chief financial officer of the Borrower.


6.1.3.    Reserved


6.1.4.    Compliance Certificate
. Contemporaneously with the furnishing of the financial statements required
pursuant to Sections 6.1.1 and 6.1.2, a duly completed Compliance Certificate
signed by the chief financial officer of the Borrower to the effect that such
officer has not become aware of any Event of Default or Default that has
occurred and is continuing or, if there is any such Event of Default, describing
it and the steps, if any, being taken to cure it, and providing such other
information as required thereby.


6.1.5.    Monthly Net Revenue Report
. Commencing upon Commercialization, and thereafter promptly when available and
in any event within 30 days after the end of each calendar month, a Monthly Net
Revenue Report, together with a certificate of the Borrower signed by the chief
financial officer of the Borrower certifying that the foregoing report is true,
correct and accurate in all material respects as of such date.


6.1.6.    Notice of Default; Litigation; ERISA Matters
. Promptly upon becoming aware of any of the following, written notice
describing the same and the steps being taken by the Borrower or the applicable
Loan Party affected thereby with respect thereto:
(a)the occurrence of an Event of Default or a Default;
26




--------------------------------------------------------------------------------






(b)any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Borrower to the Lender which has been instituted or,
to the knowledge of the Borrower, is threatened against the Holders, the
Borrower or any other Loan Party, or to which any of the properties of any
thereof is subject, which could reasonably be expected to have a Material
Adverse Effect;
(c)any cancellation or material change in coverage in any insurance maintained
by the Borrower or any other Loan Party; or
(d)any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim, (ii) the enactment or effectiveness of any
law, rule or regulation, (iii) any violation or noncompliance with any law or
(iv) any breach or non-performance of, or any default under, any contractual
obligation of the Holders or any Loan Party) which could reasonably be expected
to have a Material Adverse Effect.


6.1.7.    Reserved
 
6.1.8.    Budgets
. As soon as practicable, and in any event not later than 30 days after the
commencement of each Fiscal Year, a budget of the Borrower and its Subsidiaries
for such Fiscal Year (including quarterly operating and cash flow budgets)
prepared in a manner reasonably satisfactory to the Agent, accompanied by a
certificate of the chief financial officer of the Borrower to the effect that
(a) such budget was prepared by the Borrower, in good faith, (b) the Borrower
has a reasonable basis for the assumptions contained in such budget and (c) such
budget has been prepared in accordance with such assumptions.


6.1.9.    Other Information
. Promptly from time to time, such other information concerning the Holders, the
Borrower and any other Loan Party as the Lender or the Agent may reasonably
request.


6.2.    Books; Records; Inspections
. Keep, and cause the Borrower and each other Loan Party to keep, its books and
records in accordance with sound business practices sufficient to allow the
preparation of financial statements in accordance with GAAP; permit, and cause
the Borrower and each other Loan Party to permit, the Agent, the Lender, or any
representative of the foregoing to inspect, at any reasonable time and with
reasonable notice (or at any time without notice if an Event of Default exists),
the properties and operations of the Borrower or such other Loan Party; and
permit, and cause the Borrower and each other Loan Party to permit, at any
reasonable time and with reasonable notice (or at any time without notice if an
Event of Default exists), the Agent, the Lender, or any representative thereof
to visit any or all of its offices, to discuss its financial matters with its
directors or officers and its independent auditors, if any (and the Borrower
hereby authorizes such independent auditors, if any, to discuss such financial
matters with the Lender or the Agent or any representative thereof), and to
examine (and, at the expense of the Borrower or the applicable Loan Party,
photocopy extracts from) any of its books or other records; and permit, and
cause the Borrower and each other Loan Party to permit, the Agent, the Lender
and their representatives to inspect, at any reasonable time and with reasonable
notice (or at any time without notice if an Event of Default exists), the
27




--------------------------------------------------------------------------------




Collateral and other tangible assets of the Borrower or such Loan Party, to
perform appraisals of the equipment of the Borrower or such Party, and to
inspect, audit, check and make copies of and extracts from the books, records,
computer data, computer programs, journals, orders, receipts, correspondence and
other data relating to any Collateral, including the Assigned Interests for
purposes of or otherwise in connection with conducting a review, audit or
appraisal of such books and records. In the event that the Agent or Lender shall
determine pursuant to any audit of the books and records of the Borrower and its
Subsidiaries conducted pursuant to this Section 6.2 that the aggregate amount
paid to the Lender hereunder during any period covered by such audit is less
than the aggregate amount that was in fact due and payable in respect of such
period the Borrower shall promptly remit the amount of such shortfall to the
Agent together with interest thereon payable at the Default Rate.
6.3.    Maintenance of Property; Insurance


(a)Keep, and cause each other Loan Party to keep, all property useful and
necessary in the business of the Borrower or such other Loan Party in good
working order and condition, ordinary wear and tear excepted, and maintain, and
cause each other Loan Party to maintain, its Intellectual Property in accordance
with the provisions of the Collateral Documents.
(b)Maintain, and cause each other Loan Party to maintain, with responsible
insurance companies, such insurance coverage as shall be required by all laws,
governmental regulations and court decrees and orders applicable to it and such
other insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by companies similarly situated; provided that in any
event, such insurance shall insure against all risks and liabilities of the type
insured against as of the Closing Date and shall have insured amounts no less
than, and deductibles no higher than, those amounts provided for as of the
Closing Date. Upon request of the Agent or the Lender, the Borrower shall
furnish to the Agent or such Lender a certificate setting forth in reasonable
detail the nature and extent of all insurance maintained by the Borrower and
each other Loan Party. The Borrower shall cause each issuer of an insurance
policy to provide the Agent with an endorsement (i) showing the Agent as a loss
payee with respect to each policy of property or casualty insurance and naming
the Agent as an additional insured with respect to each policy of liability
insurance, (ii) providing that 30 days' notice will be given to the Agent prior
to any cancellation of, or reduction or change in coverage provided by or other
material modification to such policy and (iii) acceptable in all other respects
to the Agent. The Borrower shall execute and deliver to the Agent, upon request
of the Agent, a collateral assignment, in form and substance satisfactory to the
Agent, of each business interruption insurance policy maintained by the Loan
Parties.
(c)Unless the Borrower provides the Agent with evidence of the continuing
insurance coverage required by this Agreement, the Agent may purchase insurance
(to the extent of such insurance coverage as shall be required by clause (b)
above) at the Borrower's expense to protect the Agent's and the Lender's
interests in the Collateral. This insurance may, but need not, protect the
28




--------------------------------------------------------------------------------




Borrower's and each other Loan Party's interests. The coverage that the Agent
purchases may, but need not, pay any claim that is made against the Borrower or
any other Loan Party in connection with the Collateral. The Borrower may later
cancel any insurance purchased by the Agent, but only after providing the Agent
with evidence that the Borrower has obtained the insurance coverage required by
this Agreement. If the Agent purchases insurance for the Collateral, as set
forth above, the Borrower will be responsible for the costs of that insurance,
including interest and any other charges that may be imposed with the placement
of the insurance, until the effective date of the cancellation or expiration of
the insurance and the costs of the insurance may be added to the principal
amount of the Loan owing hereunder.


6.4.    Compliance with Laws and Contractual Obligations; Payment of Taxes and
Liabilities
. Comply, and cause each other Loan Party to comply, in all material respects
with all Applicable Laws, rules, regulations, decrees, orders, judgments,
licenses and permits and all indentures, agreements and other instruments
binding upon it or its property, except where failure to comply could not
reasonably be expected to have a Material Adverse Effect; (b) without limiting
clause (a) above, ensure, and cause each other Loan Party to ensure, that no
person who owns a controlling interest in or otherwise controls a Loan Party is
or shall be (i) listed on the Specially Designated Nationals and Blocked Person
List maintained by OFAC, Department of the Treasury, and/or any other similar
lists maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (ii) a person designated under Section 1(b), (c) or (d) of
Executive Order 13224, any related enabling legislation or any other similar
Executive Orders; (c) without limiting clause (a) above, comply and cause each
other Loan Party to comply, with all applicable Bank Secrecy Act and anti-money
laundering laws and regulations; and (d) timely prepare and file all Federal and
all other material Tax Returns required to be filed by Applicable Law and pay,
and cause each other Loan Party to pay, prior to delinquency, all taxes and
other governmental charges against it or any of its property, as well as claims
of any kind which, if unpaid, could become a Lien on any of its property;
provided that the foregoing shall not require the Borrower or any other Loan
Party to pay any such Tax or charge so long as it shall promptly contest the
validity thereof in good faith by appropriate proceedings and shall set aside on
its books adequate reserves with respect thereto in accordance with GAAP.


6.5.    Maintenance of Existence
. Maintain and preserve, and (subject to Section 7.4) cause each other Loan
Party to maintain and preserve, (a) its existence and good standing (as
applicable) in the jurisdiction of its organization and (b) its qualification to
do business and good standing (as applicable) in each jurisdiction where the
nature of its business makes such qualification necessary, other than any such
jurisdiction where the failure to be qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect.


6.6.    Environmental Matters
. If any release or disposal of Hazardous Substances shall occur or shall have
occurred on or from any real property or any other assets of the Borrower or any
other Loan Party, cause, or direct the applicable Loan Party to cause, the
prompt containment and removal of such Hazardous Substances and the remediation
of such real property or other assets as is necessary to comply with all
Environmental Laws and to preserve the value of such real property or other
assets. Without limiting the generality of the foregoing,
29




--------------------------------------------------------------------------------




the Borrower shall, and shall cause each other Loan Party to, comply with each
valid Federal or state judicial or administrative order requiring the
performance at any real property by the Borrower or any other Loan Party of
activities in response to the release or threatened release of a Hazardous
Substance. If any violation of any Environmental Law shall occur or shall have
occurred at any real property or any other assets of the Borrower or any other
Loan Party or otherwise in connection with their operations, cause, or direct
the applicable Loan Party to cause, the prompt correction of such violation.


6.7.    Further Assurances
. Promptly upon request by the Agent, the Holders and the Loan Parties shall
(and, subject to the limitations hereinafter set forth, shall cause each of
their Subsidiaries to) take such additional actions as the Agent may reasonably
require from time to time in order (i) to subject to the Liens created by any of
the Collateral Documents any of the properties, rights or interests, whether now
owned or hereafter acquired, covered or intended to be covered by any of the
Collateral Documents, (ii) to perfect and maintain the validity, effectiveness
and priority of any of the Collateral Documents and the Liens intended to be
created thereby, and (iii) to better assure, convey, grant, assign, transfer,
preserve, protect and confirm to the Agent and the Lender the rights granted or
now or hereafter intended to be granted to the Agent and the Lender under any
Loan Document or under any other document executed in connection therewith.
Without limiting the generality of the foregoing and except as otherwise
approved in writing by the Lender, the Loan Parties shall cause each of their
Subsidiaries (including any Subsidiary formed or acquired after the Closing
Date) to guaranty the Obligations and cause each such Subsidiary to grant to the
Agent, for the benefit of the Agent and the Lender, a security interest in,
subject to the limitations hereinafter set forth, all of such Subsidiary's
property to secure such guaranty, in each case pursuant to the execution and
delivery of a Subsidiary Guaranty and a joinder to the Security Agreement and
such other documents as may be reasonably requested, each in form and substance
reasonably satisfactory to the Agent. Furthermore and except as otherwise
approved in writing by the Lender, the Borrower shall, and shall cause each of
its Subsidiaries (except Inactive Subsidiaries) to, pledge all of the Stock and
Stock Equivalents of each of its Subsidiaries to the Agent for the benefit of
the Agent and the Lender, to secure the Obligations, in each case pursuant to
documents in form and substance reasonably satisfactory to the Agent. In
connection with each pledge of Capital Stock, the Holders, the Borrower and each
Subsidiary shall deliver, or cause to be delivered, to the Agent, irrevocable
proxies and stock powers and/or assignments, as applicable, duly executed in
blank, in each case pursuant to documents in form and substance reasonably
satisfactory to the Agent. In the event that any Capital Stock of the Borrower
shall be transferred to any new Holder the Borrower shall cause such Holder to
execute and deliver a Guarantee and Pledge Agreement to the Agent prior to or
concurrently with such transfer. The Borrower and each Loan Party shall be under
an ongoing obligation to use commercially reasonable efforts to obtain a
Collateral Access Agreement from the lessor of each leased property, bailee in
possession of any Collateral with respect to each location where any Collateral
is stored or located, which Collateral Access Agreement shall be in form and
substance reasonably satisfactory to the Agent. Without limiting the
requirements of the Collateral Documents, in the event that any Loan Party shall
acquire, develop, or otherwise obtain, register or seek to register any Patent,
Copyright, Trademark, or other Intellectual Property with any Governmental
Authority, or obtain, register or seek to register any application for, or
license in respect of, any of the foregoing, the Borrower shall notify the Agent
thereof within five (5) Business Days and shall promptly thereafter execute and
deliver to the Agent, for the benefit of the Lenders, such
30




--------------------------------------------------------------------------------




Intellectual Property Assignments, other Collateral Documents or other documents
as the Agent may request in order to secure and perfect the security interest in
respect of such Intellectual Property.


6.8.    Post-Closing Obligations
  
(a)Within thirty (30) days after the Closing Date (subject to extension by the
Agent in its sole discretion), the Loan Parties shall deliver to the Agent a
deposit account or securities account, as applicable, Control Agreement for each
deposit account and securities account maintained by any Loan Party (other than
zero balance payroll and similar accounts), in form and substance satisfactory
to the Agent.
(b)Each Loan Party shall use commercially reasonable efforts to obtain a
Collateral Access Agreement from the lessor of each leased property, bailee in
possession of any Collateral or mortgage of any owned property with respect to
each location where any Collateral is stored or located, which Collateral Access
Agreement shall be in form and substance reasonably satisfactory to the Agent.


6.9.    Assigned Interests Payments
. In the event of Commercialization, it shall remit to the Lender amounts
pursuant to Section 2.4.2.






Section 7.    Negative Covenants.
Until the Obligations (other than contingent indemnification obligations to the
extent no claim giving rise thereto has been asserted) are Paid in Full, the
Borrower agrees that, unless at any time the Lender shall otherwise expressly
consent in writing, it will:


7.1.    Debt
. Not, and not suffer or permit any Loan Party to, create, incur, assume or
suffer to exist any Debt, except for the following Debt of the Borrower and/or
Loan Party Subsidiaries:
(a)Obligations under this Agreement and the other Loan Documents;
(b)Debt that is unsecured or secured by Liens permitted by Section 7.2(d);
provided that the aggregate principal amount of all such Debt at any time
outstanding shall not exceed $50,000;
(c)Debt of the Borrower to any Loan Party that is a Wholly-Owned Subsidiary of
the Borrower or Debt of any Loan Party that is a Wholly-Owned Subsidiary of the
Borrower to the Borrower or another Loan Party that is a Wholly-Owned Subsidiary
of the Borrower; provided that all such Debt shall be evidenced by a global
intercompany demand note in form and substance satisfactory to the Agent and
pledged and delivered to the Agent pursuant to the applicable Collateral
Document as additional collateral security
31




--------------------------------------------------------------------------------




for the Obligations, and the obligations under such demand note shall be
subordinated to the Obligations hereunder in a manner satisfactory to the Agent;
(d)Debt described on Schedule 7.1 as of the Closing Date, and any Permitted
Refinancing thereof;
(e)Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
under Section 7.4;
(f)Debt arising from the honoring by a bank or other financial institution of a
check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, provided that such Debt is extinguished within two
(2) Business Days of notice to the Borrower or the relevant Subsidiary of its
incurrence;
(g)Debt incurred in connection with the financing of insurance premiums in the
ordinary course of business; and
(h)guaranties by the Borrower of the Debt of any Loan Party that is a
Wholly-Owned Subsidiary of the Borrower or guaranties by any Subsidiary thereof
of the Debt of the Borrower in each case so long as such Debt is otherwise
permitted under Section 7.1(a) or (b).


7.2.    Liens
. Not, and not suffer or permit any Loan Party to, create or permit to exist any
Lien on any of its real or personal properties, assets or rights of whatsoever
nature (whether now owned or hereafter acquired), except:
(a)Liens for Taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being diligently contested in good faith
by appropriate proceedings and, in each case, for which it maintains adequate
reserves in accordance with GAAP and the execution or other enforcement of which
is effectively stayed;
(b)Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics, customs brokers, landlords and materialmen
and other similar Liens imposed by law and (ii) Liens consisting of pledges or
deposits incurred in connection with worker's compensation, unemployment
compensation and other types of social security (excluding Liens arising under
ERISA) or in connection with surety bonds, bids, performance bonds and similar
obligations) for sums not overdue or being diligently contested in good faith by
appropriate proceedings and not involving any deposits or advances or borrowed
money or the deferred purchase price of property or services and, in each case,
for which it maintains adequate reserves in accordance with GAAP and the
execution or other enforcement of which is effectively stayed;
(c)Liens described on Schedule 7.2 as of the Closing Date;
32




--------------------------------------------------------------------------------






(d)(i) Liens arising in connection with Capital Leases (and attaching only to
the property being leased), and (ii) Liens that constitute purchase money
security interests on any property securing debt incurred for the purpose of
financing all or any part of the cost of acquiring such property, in each case
permitted by Section 7.1(b); provided that any such Lien attaches to such
property within 60 days of the acquisition thereof and attaches solely to the
property so acquired;
(e)attachments, appeal bonds, judgments and other similar Liens, in connection
with judgments the existence of which do not constitute an Event of Default;
(f)easements, encroachments, rights of way, leases, subleases, restrictions,
minor defects or irregularities in title and other similar Liens not interfering
in any material respect with the ordinary conduct of the business of the
Borrower or any Subsidiary;
(g)any interest or title of a lessor or sublessor under any lease (other than a
Capital Lease) or of a licensor or sublicensor under any license, in each case
permitted by this Agreement;
(h)Liens arising from precautionary uniform commercial code financing statements
filed under any lease (other than a Capital Lease) permitted by this Agreement;
(i)Liens arising under the Loan Documents; and
(j)the replacement, extension or renewal of any Lien permitted by clause (d)
above upon or in the same property subject thereto arising out of the Permitted
Refinancing of the Debt secured thereby.


7.3.    Restricted Payments
. Not, and not suffer or permit any Loan Party to, (i) declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any Stock or Stock Equivalent, (ii)
purchase, redeem or otherwise acquire for value any Stock or Stock Equivalent
now or hereafter outstanding or (iii) make any payment or prepayment of
principal of, premium, if any, interest, fees, redemption, exchange, purchase,
retirement, defeasance, sinking fund or similar payment with respect to, Debt
that is subordinated by its terms to the payment of the Obligations, including
any Surviving Debt or any other indebtedness which is intended to be
subordinated to the Obligations (the items described in clauses (i), (ii) and
(iii) above are referred to as “Restricted Payments”) except that any Subsidiary
of the Borrower may declare and pay dividends to, repay intercompany debt owed
to, and make internal profit-sharing payments to, the Borrower or any other Loan
Party that is a Wholly-Owned Subsidiary of the Borrower.


7.4.    Mergers; Consolidations; Asset Sales


(a)Not, and not suffer or permit any Loan Party to, be a party to any merger,
consolidation or amalgamation, except for any such merger or
33




--------------------------------------------------------------------------------




consolidation (i) of any Subsidiary of the Borrower into the Borrower (so long
as the Borrower survives such merger) or any Loan Party that is a Wholly-Owned
Subsidiary of the Borrower, as applicable (so long as such Loan Party that is a
Wholly-Owned Subsidiary survives such merger) or (ii) in which the Obligations
shall be Paid in Full prior to or concurrently with the consummation of such
transaction.
(b)Not, and not suffer or permit any Loan Party to, sell, transfer, dispose of,
convey or lease any of its assets or Capital Stock of any Loan Party, or sell or
assign with or without recourse any receivables, except for (i) sales or
dispositions of worn-out or surplus equipment, all in the ordinary course of
business, (ii) the abandonment or other disposition of Intellectual Property
that is no longer useful or material to the conduct of the business of the Loan
Parties as determined by the Borrower in its reasonable business judgment, (iii)
dispositions of cash and Cash Equivalent Investments, (iv) licenses,
sublicenses, leases or subleases (including any license or sublicense of
Intellectual Property) granted to third parties in the ordinary course of
business not interfering with the business of the Loan Parties in any material
respect as determined by the Borrower in its reasonable business judgment, (v)
the granting of Liens permitted under Section 7.2, Restricted Payments permitted
by Section 7.3, transactions permitted by Section 7.4(a) and Investments
permitted by Section 7.10, (vi) dispositions resulting from any casualty or
other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of any Loan Party
provided the proceeds thereof are promptly applied to replace such assets, and
(vii) dispositions in connection with the Commercialization of Intellectual
Property the revenues of which are applied in accordance with Section 6.9 or
research and development activities not constituting Commercialization pursuant
to the proviso of the definition thereof.
(c)Not, and not suffer or permit any Loan Party to, sell, transfer, dispose of,
convey or license any of its Intellectual Property other than as permitted by
the foregoing clauses (a) and (b) of this Section 7.4.


7.5.    Modification of Organizational Documents or Surviving Debt Subordination
Agreement and Acknowledgment
. Not waive, amend or modify, and not suffer or permit any waiver, amendment or
modification of, any term of the charter, limited liability company agreement,
partnership agreement, articles of incorporation, by-laws or other
organizational documents of the Borrower or any other Loan Party or the
Surviving Debt Subordination Agreement and Acknowledgment, in each case except
for those amendments and modifications that do not materially adversely affect
the interests of the Agent or the Lender under the Loan Documents or in the
Collateral (it being understood and agreed that any adverse impact on the
effectiveness or validity of any Collateral Document or the Liens granted to the
Agent thereunder or any amendment to the Surviving Debt Subordination Agreement
and Acknowledgment that shall render the indebtedness incurred thereunder,
including any principal, interest, fee or any other payment in respect thereof,
payable in cash on or before the date that is ninety-one (91) days subsequent to
the final Maturity Date, shall each be deemed to materially adversely affect
such interests of the Agent and the Lender).
34




--------------------------------------------------------------------------------




7.6.    Use of Proceeds
. Not use the proceeds of the Loan for any purposes other than solely as
expressly provided in Section 2.1.2.


7.7.    Transactions with Affiliates
. Not, and not suffer or permit any Loan Party to, enter into any transaction or
arrangement with any Affiliate of the Borrower or of any such Loan Party,
except:
(a)Restricted Payments permitted by Section 7.3, intercompany loans among Loan
Parties permitted by Section 7.1(c), transactions permitted by Section 7.4(a)
and Investments permitted by Section 7.10(a) and (b);
(b)in the ordinary course of business and pursuant to the reasonable
requirements of the business of such Loan Party or such Subsidiary; provided
that, in the case of this clause (b), such transaction shall be upon fair and
reasonable terms no less favorable to such Loan Party or such Subsidiary than
would be obtained in a comparable arm's length transaction with a Person not an
Affiliate of the Borrower or such Subsidiary and which are disclosed in writing
to the Agent;
(c)payment of compensation and benefits (including customary indemnities) to
officers, directors and employees for actual services rendered to the Loan
Parties in the ordinary course of business;
(d)payment of reasonable and customary fees to members of the boards of
directors (or similar governing body) of the Loan Parties, and the reimbursement
of actual out of pocket expenses incurred in connection with attending board of
director meetings; and
(e)advances for reasonable travel and entertainment expenses and reasonable
relocation costs and expenses and other reasonable loans and advances in the
ordinary course of business.


7.8.    Inconsistent Agreements
. Not, and not suffer or permit the Holders or any other Loan Party to, enter
into any agreement containing any provision which would (i) be violated or
breached by any borrowing by the Borrower hereunder or by the performance by the
Holders, the Borrower or any other Loan Party of any of its Obligations
hereunder or under any other Loan Document, (ii) prohibit the Holders, the
Borrower or any other Loan Party from granting to the Agent and the Lender a
Lien on any of its assets that constitute Collateral or (iii) other than
pursuant to the Loan Documents, create or permit to exist or become effective
any encumbrance or restriction on the ability of any other Subsidiary to (x) pay
dividends or make other distributions to the Borrower or any Wholly-Owned
Subsidiary, or pay any Debt owed to the Borrower or any Wholly-Owned Subsidiary,
(y) make loans or advances to the Borrower or any Wholly-Owned Subsidiary or (z)
transfer any of its assets or properties to the Borrower or any Wholly-Owned
Subsidiary, except, in the case of clause (ii) and (iii) above: (a) negative
pledges and restrictions on Liens in favor of any holder of Debt permitted under
Section 7.1(b) but solely to the extent any negative pledge or limitation on
Liens relates to the property that is the subject of such Debt and the proceeds
and products thereof, (b) customary restrictions on
35




--------------------------------------------------------------------------------




leases, subleases, licenses or asset sale agreements otherwise permitted hereby
so long as such restrictions relate to the assets subject thereto, (c) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business, and (d) prohibitions and limitations that exist pursuant to
Applicable Law.


7.9.    Business Activities
. Not, and not suffer or permit any Loan Party to, engage in any line of
business other than the businesses engaged in on the Closing Date and businesses
directly related thereto. As of the Closing Date the Borrower and other Loan
Parties engage in the business of the development, manufacture, sale and
distribution of small point of care diagnostic systems that can perform a wide
variety of tests targeting the clinical diagnostics market utilizing
electrochemiluminescence technology.


7.10.    Investments
. Not, and not suffer or permit any Loan Party to, make or permit to exist, any
Investment in any other Person, except the following:
(a)Investments between or among the Loan Parties;
(b)Investments constituting Debt permitted by Section 7.1(c);
(c)Contingent Obligations constituting Debt permitted by Section 7.1;
(d)Cash Equivalent Investments;
(e)Investments listed on Schedule 7.10 as of the Closing Date;
(f)extensions of trade credit in the ordinary course of business;
(g)other Investments in an aggregate amount not to exceed $50,000 at any time
outstanding.


7.11.    Fiscal Year
. Not, and not suffer or permit any other Loan Party to, change its Fiscal Year.


7.12.    Deposit Accounts and Securities Accounts
. Not, and not suffer or permit any Loan Party to, maintain or establish any
deposit account or securities account other than the deposit accounts and
securities accounts set forth on Schedule 7.12 without prior written notice to
the Agent and unless the Agent, the Borrower or such other Loan Party and the
bank or securities intermediary at which such deposit account or securities
account, as applicable, is to be opened or maintained enter into a Control
Agreement regarding such deposit account or securities account, as applicable,
on terms satisfactory to the Agent.
 
7.13.    Sale-Leasebacks
. Not and not suffer or permit any Loan Party to, engage in a sale leaseback,
synthetic lease or similar transaction involving any of its assets.


7.14.    Hazardous Substances
. Not, and not suffer or permit any other Loan Party to, cause or suffer to
exist any release of any Hazardous Substances at, to or from any real
36




--------------------------------------------------------------------------------




property owned, leased, subleased or otherwise operated or occupied by any Loan
Party that would violate any Environmental Law, form the basis for any
Environmental Claims or otherwise adversely affect the value or marketability of
any real property (whether or not owned by any Loan Party), other than such
violations, Environmental Claims and effects that would not, in the aggregate,
be reasonably be expected to have a Material Adverse Effect. Notwithstanding the
foregoing, under no circumstances will any Loan Party cause or suffer to exist
any disposal of any Hazardous Substances at, on, under or in any real property
owned, leased, subleased, or otherwise operated or occupied by any Loan Party.


7.15.    ERISA Liability
. Not, and not suffer or permit, any liability under ERISA and the sponsorship
of any “pension plan” or any liability subject to Title IV of ERISA.


Section 8.    Events of Default; Remedies.


8.1.    Events of Default
. Each of the following shall constitute an Event of Default under this
Agreement:


8.1.1.    Non-Payment of Credit
. Default, in the payment when due of the principal of the Loan or of any
interest, fee, or other amount payable hereunder, including any IRR * * * Return
Amount, any IRR * * * Return Amount or any Assigned Interests Payment, by any
Loan Party, or any default in any payment of any amount due under any other Loan
Document, shall occur.


8.1.2.    Default Under Other Debt.
(a)Any default for the payment of principal or interest when due shall occur
under the terms applicable to any Debt (other than the Obligations) of any Loan
Party in an aggregate amount (for all such Debt so affected and including
undrawn committed or available amounts and amounts owing to all creditors under
any combined or syndicated credit arrangement) exceeding $50,000; and
(b)Any default shall occur under the terms applicable to any Debt (other than
the Obligations) of any Loan Party in an aggregate amount (for all such Debt so
affected and including undrawn committed or available amounts and amounts owing
to all creditors under any combined or syndicated credit arrangement) exceeding
$50,000 and such default shall result in the acceleration of the maturity of
such Debt or permit the holder or holders thereof, or any trustee or agent for
such holder or holders, to cause such Debt to become due and payable (or require
the Borrower or any other Loan Party to purchase or redeem such Debt or post
cash collateral in respect thereof) prior to its expressed maturity.


8.1.3.    Bankruptcy; Insolvency
. (i) Any Loan Party becomes insolvent or generally fails to pay, or admits in
writing its inability or refusal to pay, debts as they become due; (ii) any
Holder or any Loan Party commences any case, proceeding or other action (x)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization,
37




--------------------------------------------------------------------------------




arrangement, adjustment, winding up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (y) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets; or (iii) there shall be commenced
against any Holder or any Loan Party any case, proceeding or other action of a
nature referred to in clause (ii) above that (x) results in the entry of an
order for relief or any such adjudication or appointment or (y) remains
undismissed or undischarged for a period of 60 days; (iv) there shall be
commenced against any Holder or any Loan Party any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; (v) any Holder or any Loan Party shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (ii), (iii) or (iv) above; or (vi) any Holder or any
Loan Party shall make a general assignment for the benefit of its creditors.


8.1.4.    Non-Compliance with Loan Documents.
(a)    Failure by the Borrower or any other Loan Party to comply with or to
perform any covenant set forth in Sections 6.1, 6.4, 6.5, 6.6, 6.8, 6.9 and 7;
or (b) failure by any Holder, the Borrower or any other Loan Party to comply
with or to perform any other provision of this Agreement or any other Loan
Document applicable to it (and not constituting an Event of Default under any
other provision of this Section 8) and continuance of such failure described in
this clause (b) for 30 days.


8.1.5.    Representations; Warranties
. Any representation or warranty made by or in respect of any Holder or any Loan
Party herein or any other Loan Document is breached or is false or misleading in
any material respect, or any schedule, certificate, financial statement, report,
notice or other writing furnished by any Holder or any Loan Party to the Agent
or the Lender in connection herewith is false or misleading in any material
respect on the date as of which the facts therein set forth are stated or
certified.


8.1.6.    Judgments.
(a)Final judgments which exceed an aggregate of $50,000 shall be rendered
against any Loan Party and shall not have been paid, discharged or vacated or
had execution thereof stayed pending appeal within 30 days after entry or filing
of such judgments; or
(b)One or more non-monetary judgments, orders or decrees shall be rendered
against any one or more of the Loan Parties or any of their respective
Subsidiaries which has had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, and there shall be
any period of ten (10) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect.
38




--------------------------------------------------------------------------------




8.1.7.    Invalidity of Collateral Documents
. Any Collateral Document shall cease to be in full force and effect; or any
Holder or any Loan Party or other grantor or pledgor (or any Person by, through
or on behalf of any Loan Party, grantor or pledgor) shall contest in any manner
the validity, binding nature or enforceability of any Collateral Document.
 
8.1.8.    Invalidity of Subordination Provisions
. Any subordination provision in any document or instrument governing Debt that
is intended to be subordinated to the Obligations or any subordination provision
in any subordination agreement that relates to any such Debt, or any
subordination provision in any guaranty by any Loan Party of any such Debt,
shall cease to be in full force and effect, or any Person (including the holder
of any applicable Debt) shall contest in any manner the validity, binding nature
or enforceability of any such provision.


8.1.9.    Change of Control
. (a) A Change of Control shall occur, or (b) a “Change of Control” or other
similar event shall occur, as defined in, or under, any indenture, agreement,
instrument or other documentation evidencing or otherwise relating to any Debt.
 
8.1.10.    Invalidity of Subordination Provisions
. Any subordination provision in any document or instrument governing the
Surviving Debt or any other indebtedness that is intended to be subordinated to
the Obligations or any subordination provision in any subordination agreement
that relates to any such indebtedness, or any subordination provision in any
guaranty by any Loan Party of any such indebtedness, shall cease to be in full
force and effect, or any Person (including the holder of any applicable
indebtedness) shall contest in any manner the validity, binding nature or
enforceability of any such provision.


8.2.    Remedies
. If any Event of Default described in Section 8.1.3 shall occur, the Loan and
all other Obligations (including the Applicable IRR Amount) shall become
immediately due and payable and all outstanding Commitments shall terminate, all
without presentment, demand, protest or notice of any kind; and, if any other
Event of Default shall occur and be continuing, the Agent may, and upon the
written request of the Lender shall, declare all or any part of the Loan and
other Obligations (including the Applicable IRR Amount) to be due and payable
and/or all or any part of the Commitments then outstanding to be terminated,
whereupon the Loan and other Obligations (including the Applicable IRR Amount)
shall become immediately due and payable (in whole or in part, as applicable),
and such Commitments shall immediately terminate (in whole or in part, as
applicable), all without presentment, demand, protest or notice of any kind. The
Agent shall promptly advise the Borrower of any such declaration, but failure to
do so shall not impair the effect of such declaration. Any cash collateral
delivered hereunder shall be applied by the Agent to any remaining Obligations
(including the Applicable IRR Amount) and any excess remaining after the
Obligations (including the Applicable IRR Amount) shall have been Paid in Full
shall be delivered to the Borrower or as a court of competent jurisdiction may
elect. Upon the declaration of the Obligations (including the Applicable IRR
Amount) to be, or the Obligations (including the Applicable IRR Amount)
becoming, due and payable pursuant to this Section 8.2 such Obligations
(including the Applicable IRR Amount) shall bear interest at the Default Rate as
provided in Section 2.3.1.
39




--------------------------------------------------------------------------------




Section 9.    The Agent.


9.1.    Appointment; Authorization


(a)Each Lender hereby irrevocably appoints, designates and authorizes the Agent
to take such action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Agent shall not have any duty or
responsibility except those expressly set forth herein, nor shall the Agent have
or be deemed to have any fiduciary relationship with the Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Agent.


9.2.    Delegation of Duties
. The Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Agent shall not be responsible for the negligence or misconduct of any agent
or attorney in fact that it selects with reasonable care.


9.3.    Limited Liability
. None of the Agent or any of its directors, officers, employees or agents shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except to the extent resulting from its own
gross negligence or willful misconduct as determined in a final non-appealable
judgment by a court of competent jurisdiction), or (b) be responsible in any
manner to the Lender for any recital, statement, representation or warranty made
by any Holder or any Loan Party or Affiliate of Holders or of any Loan Party, or
any officer thereof, contained in this Agreement or in any other Loan Document,
or in any certificate, report, statement or other document referred to or
provided for in, or received by the Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document (or the creation, perfection or priority of any Lien or security
interest therein), or for any failure of any Holder or any Loan Party or any
other party to any Loan Document to perform its Obligations hereunder or
thereunder. The Agent shall not be under any obligation to the Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Holder or any
Loan Party or Affiliate of any Loan Party.


9.4.    Successor Agent
. The Agent may resign as the Agent at any time upon 30 days' prior notice to
the Lender. If the Agent resigns under this Agreement, the Lender shall, with
(so long as no Event of Default exists) the consent of the Borrower (which shall
not be unreasonably withheld or delayed), appoint a successor agent for the
Lender. If no successor agent is appointed prior to the effective date of the
resignation of the Agent, the Agent may
40




--------------------------------------------------------------------------------






appoint, on behalf of the Lender after consulting with the Lender and (so long
as no Event of Default exists) the Borrower, a successor agent. Upon the
acceptance of its appointment as successor agent hereunder, such successor agent
shall succeed to all the rights, powers and duties of the retiring Agent and the
term “the Agent” shall mean such successor agent, and the retiring Agent's
appointment, powers and duties as the Agent shall be terminated. After any
retiring the Agent's resignation hereunder as the Agent, the provisions of this
Section 9 and Sections 10.4 and 10.5 shall continue to inure to its benefit as
to any actions taken or omitted to be taken by it while it was the Agent under
this Agreement. If no successor agent has accepted appointment as the Agent by
the date which is 30 days following a retiring the Agent's notice of
resignation, the retiring Agent's resignation shall nevertheless thereupon
become effective and the Lender shall perform all of the duties of the Agent
hereunder until such time as the Lender shall appoint a successor agent as
provided for above.


9.5.    Collateral Matters
. Each Lender irrevocably authorizes the Agent, at its option and in its
discretion, to release any Lien granted to or held by the Agent under any
Collateral Document (i) when all Obligations have been Paid in Full; (ii)
constituting property sold or to be sold or disposed of as part of or in
connection with any sale or other disposition permitted hereunder (it being
agreed and understood that the Agent may conclusively rely without further
inquiry on a certificate of an officer of the Borrower as to the sale or other
disposition of property being made in compliance with this Agreement); or (iii)
subject to Section 10.1, if approved, authorized or ratified in writing by the
Lender. Upon request by the Agent at any time, the Lender will confirm in
writing the Agent's authority to release types or items of Collateral pursuant
to this Section 9.5. The Agent shall have the right, in accordance with the
Collateral Documents, to sell, lease or otherwise dispose of any Collateral for
cash, credit or any combination thereof, and the Agent may purchase any
Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of the purchase price, may credit bid and setoff the amount of
such price against the Obligations.


Section 10.    Miscellaneous.


10.1.    Waiver; Amendments
. No delay on the part of the Agent or the Lender in the exercise of any right,
power or remedy shall operate as a waiver thereof, nor shall any single or
partial exercise by any of them of any right, power or remedy preclude other or
further exercise thereof, or the exercise of any other right, power or remedy.
No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement, the Notes or any of the other Loan Documents (or
any subordination and intercreditor agreement or other subordination provisions
relating to any other Debt) shall in any event be effective unless the same
shall be in writing and approved by the Agent and the Lender, and then any such
amendment, modification, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No provision of
Section 9 or other provision of this Agreement affecting the Agent in its
capacity as such shall be amended, modified or waived without the consent of the
Agent.


10.2.    Notices
. All notices hereunder shall be in writing (including facsimile transmission)
and shall be sent to the applicable party at its address shown on Annex II or at
such other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
facsimile or other electronic transmission shall
41




--------------------------------------------------------------------------------




be deemed to have been given when sent; notices sent to the Borrower by mail
shall be deemed to have been given three Business Days after the date when sent
by registered or certified mail, postage prepaid; and notices sent by hand
delivery or overnight courier service shall be deemed to have been given when
received.


10.3.    Costs; Expenses
. The Borrower agrees to pay on demand all reasonable out-of-pocket costs and
expenses of the Agent and the Lender (including Legal Costs) in connection with
the administration (including perfection and protection of Collateral subsequent
to the Closing Date) of this Agreement, the other Loan Documents and all other
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith (including any proposed or actual amendment, supplement or
waiver to any Loan Document), and all out-of-pocket costs and expenses
(including Legal Costs) incurred by the Agent and the Lender in connection with
the collection of the Obligations and enforcement of this Agreement, the other
Loan Documents or any such other documents. In addition, the parties agree that
in the event that the Agent or Lender determines pursuant to any audit of the
books and records of the Borrower and its Subsidiaries conducted pursuant to
Section 6.2 that the aggregate amount paid to the Lender hereunder during any
period covered by such audit was less than the aggregate amount that was in fact
due and payable in respect of such period and the amount of such shortfall
exceeds five percent (5%) of the amount that was due and payable, then all Audit
Costs in respect of such audit shall be borne by the Borrower and reimbursed to
the Agent or Lender, as applicable, and in all other cases, such Audit Costs
shall be borne by the Agent or Lender conducting such audit. All Obligations
provided for in this Section 10.3 shall survive repayment of the Loan,
cancellation of the Notes and termination of this Agreement.


10.4.    Indemnification by the Borrower
. In consideration of the execution and delivery of this Agreement by the Agent
and the Lender and the agreement to extend the Commitments provided hereunder,
the Borrower hereby agrees to indemnify, exonerate and hold the Agent, the
Lender and each of the officers, directors, employees, Affiliates, controlling
persons, advisors and agents of the Agent and the Lender (each a “the Lender
Party”) free and harmless from and against any and all actions, causes of
action, suits, losses, liabilities (including, without limitation, strict
liabilities), obligations, damages, penalties, judgments, fines, disbursements,
expenses and costs, including Legal Costs (collectively, the “Indemnified
Liabilities”), incurred by the Lender Parties or asserted against the Lender
Party by any Person (including in connection with any action, suit or proceeding
brought by any Holder, the Borrower, any other Loan Party or any Lender Party)
as a result of, or arising out of, or relating to the execution, delivery,
performance, administration or enforcement of this Agreement or any other Loan
Document, the use of proceeds of the Loans, or the violation of, noncompliance
with or liability under, any Environmental Law applicable to the operations of
any Loan Party, except to the extent any such Indemnified Liabilities result
from the applicable Lender Party's own gross negligence, willful misconduct, or
material breach of any Loan Document, in each case as determined by a court of
competent jurisdiction in a final, non-appealable determination. If and to the
extent that the foregoing undertaking may be unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
Applicable Law. All Obligations provided for in this Section 10.4 shall survive
repayment of the Loan, cancellation of the Notes, any foreclosure under, or any
modification, release or discharge of, any or all of the Collateral Documents
and termination of this Agreement.
42




--------------------------------------------------------------------------------






10.5.    Marshaling; Payments Set Aside
. Neither the Agent nor the Lender shall be under any obligation to marshal any
assets in favor of the Borrower or any other Person or against or in payment of
any or all of the Obligations. To the extent that the Borrower makes a payment
or payments to the Agent or the Lender, or the Agent or the Lender enforces its
Liens or exercises its rights of set-off, and such payment or payments or the
proceeds of such enforcement or set-off or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Agent or the Lender in
its discretion) to be repaid to a trustee, receiver or any other party in
connection with any bankruptcy, insolvency or similar proceeding, or otherwise,
then (a) to the extent of such recovery, the obligation hereunder or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred and (b) the Lender severally agrees to pay to the
Agent upon demand its ratable share of the total amount so recovered from or
repaid by the Agent to the extent paid to such Lender.


10.6.    Nonliability of the Lender
. The relationship between the Borrower on the one hand and the Lender and the
Agent on the other hand shall be solely that of borrower and lender. Neither the
Agent nor the Lender shall have any fiduciary responsibility to the Holders, the
Borrower or any other Loan Party. Neither the Agent nor the Lender undertakes
any responsibility to the Holders, the Borrower or any other Loan Party to
review or inform (including payment of all outstanding principal), the Borrower
or any other Loan Party of any matter in connection with any phase of the
Borrower's or any other Loan Party's business or operations. Execution of this
Agreement by the Borrower constitutes a full, complete and irrevocable release
of any and all claims which the Borrower may have at law or in equity in respect
of all prior discussions and understandings, oral or written, relating to the
subject matter of this Agreement and the other Loan Documents. Neither the
Borrower, the Agent nor the Lender shall have any liability with respect to, and
the Borrower, Agent and Lender each hereby waives, releases and agrees not to
sue for, any special, indirect, punitive or consequential damages or
liabilities.


10.7.    Confidentiality
. The Agent and the Lender agree to use commercially reasonable efforts
(equivalent to the efforts the Agent or such Lender applies to maintain the
confidentiality of its own confidential information) to maintain as confidential
all information provided to them by the Holders or any Loan Party and designated
as confidential, except that the Agent and the Lender may disclose such
information (a) to Persons employed or engaged by the Agent or such Lender or
any of their Affiliates (including collateral managers of the Lender) in
evaluating, approving, structuring or administering the Loan and the
Commitments; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 10.7 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or as reasonably believed by the
Agent or such Lender to be compelled by any court decree, subpoena or legal or
administrative order or process; (d) as, on the advice of the Agent's or such
Lender's counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any litigation to
which the Agent or such Lender is a party; (f) to any nationally recognized
rating agency or investor of the Lender that requires access to information
about the Lender's investment portfolio in connection
43




--------------------------------------------------------------------------------




with ratings issued or investment decisions with respect to such Lender; (g)
that ceases to be confidential through no fault of the Agent or the Lender; or
(h) to a Person that is an investor or prospective investor in the Agent or any
of its Affiliates.


10.8.    Captions
. Captions used in this Agreement are for convenience only and shall not affect
the construction of this Agreement.


10.9.    Nature of Remedies
. All Obligations of the Borrower and rights of the Agent and the Lender
expressed herein or in any other Loan Document shall be in addition to and not
in limitation of those provided by Applicable Law. No failure to exercise and no
delay in exercising, on the part of the Agent or the Lender, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.


10.10.    Counterparts
. This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Agreement. Receipt by telecopy or electronic
transmission of any executed signature page to this Agreement or any other Loan
Document shall constitute effective delivery of such signature page.


10.11.    Severability
. The illegality or unenforceability of any provision of this Agreement or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Agreement or
any instrument or agreement required hereunder.


10.12.    Entire Agreement
. This Agreement, together with the other Loan Documents, embodies the entire
agreement and understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof and any prior
arrangements made with respect to the payment by the Borrower of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of the Agent or the Lender


10.13.    Successors; Assigns
. This Agreement shall be binding upon the Borrower, the Lender and the Agent
and their respective successors and assigns, and shall inure to the benefit of
the Borrower, the Lender and the Agent and the successors and assigns of the
Lender and the Agent. No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. The Borrower
may not assign or transfer any of its rights or Obligations under this Agreement
without the prior written consent of the Agent and the Lender. The Lender may
sell, transfer, or assign all or a portion of its rights and obligations
hereunder to any Person acceptable to the Lender pursuant to assignment
documentation reasonably acceptable to Lender and such assignee.


10.14.    Governing Law
. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE




--------------------------------------------------------------------------------




STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


10.15.    Forum Selection; Consent to Jurisdiction; Service of Process
. ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS
TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF
ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH LOAN PARTY FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH LOAN PARTY HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. Each Loan Party
hereby appoints CT Corporation as such Loan Party's agent where notices and
demands to or upon such Loan Party in respect of this Agreement or any other
Loan Document may be served (without prejudice to the right of the Agent or the
Lender to serve process in any other manner permitted by law). If for any reason
such process agent is unable to act as such, such Loan Party will within 30 days
appoint a substitute process agent located in the State of New York and give
notice of such appointment to the Agent.


10.16.    Waiver of Jury Trial
. EACH LOAN PARTY, AGENT AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP
EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.


10.17.    Collateral Agent
. Each Lender hereby appoints PDL BioPharma, Inc. as its collateral agent under
the Guarantee and Collateral Agreement and agrees that in so acting PDL
BioPharma, Inc. will have all the rights, protections, exculpations, indemnities
and other benefits provided to PDL BioPharma, Inc. under Section 9 hereof, and
authorizes and directs PDL BioPharma, Inc. to take or refrain from taking any
and all action that it deems necessary
45




--------------------------------------------------------------------------------




or advisable in fulfilling its role as Collateral Agent under each Guarantee and
Collateral Agreement.
[signature pages follow]




--------------------------------------------------------------------------------




The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.


WELLSTAT DIAGNOSTICS, LLC








By: /s/ Nadine H Wohlstadter _
Name: Nadine Wohlstadter
Title: Manager






--------------------------------------------------------------------------------






PDL BIOPHARMA, INC.,
as the Agent and the Lender


By: : /s/ John P. McLaughlin _
Name: John P. McLaughlin
Title: CEO




--------------------------------------------------------------------------------




ANNEX I


Internal Rate of Return Formula


* * *


I-1




--------------------------------------------------------------------------------




ANNEX II
Addresses
LOAN PARTIES
Address for Notices:


Wellstat Diagnostics, LLC
930 Clopper Road
Gaithersburg, Maryland 20878
Attn: Manager
Telephone: (240) 631-2500
Facsimile: (240) 683-3793


Copy to:


Thomas F. Cooney, III, Esq.
K&L GATES LLP
1601 K Street, N.W.
Washington, D.C. 20006
Telephone: (202) 778-9076
Facsimile: (202) 778-9100




AGENT
PDL BioPharma, Inc.,
as the Agent and the Lender
Address for Notices:
932 Southwood Boulevard
Incline Village, NV 89451
Attention: General Counsel
Telephone: (775) 832-8500
Facsimile: (775) 832-8501


Bank:
Wells Fargo Bank, N.A.
San Francisco, CA 94136


Account #:
* * *
II-1




--------------------------------------------------------------------------------




ABA Routing #:
* * *


Swift Code:
* * *
II-1




--------------------------------------------------------------------------------




Exhibit A - Compliance Certificate


See attached.


A-1




--------------------------------------------------------------------------------




[Schedules to be attached hereto]




--------------------------------------------------------------------------------




EXHIBIT A


COMPLIANCE CERTIFICATE


Date: _______________, 201_
This Compliance Certificate (this “Certificate”) is given by WELLSTAT
DIAGNOSTICS, LLC, a Delaware limited liability company (“Borrower”), pursuant to
that certain Credit Agreement dated as of November 2, 2012 (the “Credit
Agreement”; capitalized terms used and not defined herein shall have the meaning
set forth in the Credit Agreement), between Borrower and PDL BIOPHARMA, INC., as
Lender and Agent (“Agent”).
Pursuant to Section 6.1.4 of the Credit Agreement, the undersigned hereby
certifies that he or she is the duly appointed, qualified, and acting Controller
of Borrower, and in such capacity, certifies on behalf of Borrower to Agent
that:
1.The financial statements delivered with this Certificate fairly present, (i)
if Commercialization has not occurred as of the last day of the period reflected
therein, on a basis consistent with the Current Financial Statements or (ii) if
Commercialization has occurred as of the last day of such period, on a basis
consistent with GAAP, the financial condition and the results of operations of
Borrower and its Subsidiaries as of the dates of and for the periods covered by
such financial statements as required by the Credit Agreement;


2.Such officer has reviewed the terms of the Credit Agreement and made, or
caused to be made under such officer's supervision, a review in reasonable
detail of the transactions and conditions of Borrower and its Subsidiaries
during the accounting period covered by such financial statements; and


3.Such review has not disclosed the existence during or at the end of such
accounting period, and such officer has no knowledge of, the existence, as of
the date hereof, of any condition or event that constitutes a Default or an
Event of Default, except as set forth on Schedule 1 hereto 1 should be prepared
and attached if a Default or Event of Default has occurred., which includes a
description of the nature and period of existence of such Default or Event of
Default and what action Borrower has taken, is undertaking and proposes to take
with respect thereto.


IN WITNESS WHEREOF, Borrower has caused this Certificate to be executed as of
the date first written above.


WELLSTAT DIAGNOSTICS, LLC


By: _____________________________
Name:     
Title:     Controller




1 Schedule 1 should be prepared and attached if a Default or Event of Default
has occurred.










--------------------------------------------------------------------------------




Schedule 5.10
Authorizations, Permits, Licenses and Approvals
None.




--------------------------------------------------------------------------------




Insurance
Certificate of Liability Insurance




--------------------------------------------------------------------------------




Labor Matters
None




--------------------------------------------------------------------------------




Schedule 7.1


Existing Debt


•
Long term note payable to Bioveris (Roche) -

•
Total debt owed to Samuel and Nadine Wohlstadter as of September 30, 2012 -





--------------------------------------------------------------------------------




Permitted Liens
None.




--------------------------------------------------------------------------------




Existing Investments
None




--------------------------------------------------------------------------------




Schedule 7.12


Bank Accounts


Bank
Description
Account Number
Wells Fargo Bank N.A.
Payroll Account
 
Wells Fargo Bank N.A.
Operating Account
 





